ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
KASIKILI/SEDUDU ISLAND

(BOTSWANA/NAMIBIA)

JUDGMENT OF 13 DECEMBER 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L'ÎLE DE KASIKILI/SEDUDU

(BOTSWANA/NAMIBIE)

ARRET DU 13 DECEMBRE 1999
Official citation:

KasikililSedudu Island ( Botswanal Namibia),

Judgment, C.J. Reports 1999, p. 1045

Mode officiel de citation:

Ile de KasikililSedudu ( BotswanalNamibie ),
arrêt, C.LJ. Recueil 1999, p. 1045

 

Sales number
ISSN 0074-4441 N° de vente:

ISBN 92-1-070840-7

 

768

 

 
13 DECEMBER 1999

JUDGMENT

KASIKILI/SEDUDU ISLAND
(BOTSWANA/NAMIBIA)

ÎLE DE KASIKILI/SEDUDU
(BOTSWANA/NAMIBIE)

13 DECEMBRE 1999

ARRET
1045

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1999

13 décembre 1999

AFFAIRE
DE L'ÎLE DE KASIKILI/SEDUDU

(BOTSWANA/NAMIBIE)

Compromis.

Tâches de la Cour — Détermination de la frontière autour de Vile de Kasikilif
Sedudu — Détermination du statut juridique de l'île.

Droit applicable — Traité anglo-allemand de 1890 — Règles et principes du
droit international.

* *

Traité de 1890 — Règles d'interprétation exprimées dans la convention de
Vienne de 1969 — Prise en compte de l'état présent des connaissances scienti-
Jiques.

Texte de l’article HI du traité — Version anglaise parlant du « centre du che-
nal» principal et version allemande utilisant le terme « thalweg » dudit chenal —
Définitions diverses du terme «thalweg» — Equipollence des expressions
«centre du chenal principal» et «Thalweg des Hauptlaufes» — Méthode à
adopter pour l'interprétation de ces expressions — Détermination du « chenal prin-
cipal» — Sens ordinaire des termes «chenal principal» — Critères permettant
d'identifier le «chenal principal» — Pluralité des critères à retenir (profon-
deur ; largeur: débit; navigabilité) — Questions de la visibilité (ou physionomie
générale) et de la configuration du profil du lit du chenal.

Objet et but du traité de 1890.

Travaux préparatoires.

Conduite ultérieure des parties au traité et de leurs successeurs — Article 31,
paragraphe 3, de la convention de Vienne de 1969 — Rapport Eason (1912)
Correspondance Trollope-Redman (1947-1951) — Levé conjoint de 1985 —
Présence des Masubia sur l'île — Pertinence des faits constatés en l'absence de
pratique ultérieure.

 

1999
13 décembre
Rôle général
n° 98
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1046

Dossier cartographique — Valeur probante des cartes — Cartes exprimant
officiellement la volonté des parties contractantes — Accord exprès ou tacite sur
la validité d'une frontière figurée sur une carte.

Emplacement de la frontière dans le « chenal principal» — Terme « thalweg»
déterminant au paragraphe 2 de l'article III du traité — Ligne des sondages les
plus profonds.

x OF

Prescription acquisitive — Référence aux « Règles et principes du droit inter-
national» dans le compromis — Conditions de fond énoncées par la Namibie.

* *

Statut de l'ile de KasikililSedudu — Communiqué de Kasane de 1992 —
Garanties mutuelles en matiére de liberté de navigation.

ARRET

Présents: M. SCHWEBEL, président: M. WEFRAMANTRY, vice-président;
MM. Opa, BEDrAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCH-
HAUER, KOROMA, VERESHCHETIN, M7 Hiccins, MM. PARRA-ARAN-
GUREN, KoouMAns, REZEK, juges; M. VALENCIA-OSPINA, greffier.

En l'affaire de l’île de Kasikili/Sedudu,
entre

la République du Botswana,
représentée par

M. Abednego Batshani Tafa, Advocate de la High Court et Court of Appeal
du Botswana, Attorney-General adjoint,

comme agent, conseil et avocat;

S. Exc. M. S. C. George, ambassadeur de la République du Botswana auprès
de l’Union européenne à Bruxelles,

comme coagent;

M. Molosiwa L. Selepeng, secrétaire permanent aux affaires politiques, ser-
vices de la présidence,

M. Ian Brownlie, C.B.E., Q.C., F.B.A., professeur de droit international
public à l'Université d'Oxford, titulaire de la chaire Chichele, membre de
la Commission du droit international, membre du barreau d'Angleterre,
membre de l'Institut de droit international,

Lady Fox, Q.C.. ancienne directrice du British Institute of International and
Comparative Law, membre du barreau d'Angleterre, membre associé de
l'Institut de droit international,

M. Stefan Talmon, Rechtsassessor, D.Phil. (Oxon), LL.M. (Cantab.), Wis-
senschaftlicher Assistent à la facuité de droit de l'Université de Tübingen,

comme conseils et avocats;
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1047

M. Timothy Daniel, Solicitor de la Supreme Court, associé du cabinet D. J.
Freeman (Solicitors) de la City de Londres

M. Alan Perry, Solicitor de la Supreme Court, associé du cabinet D. J. Free-
man (Solicitors) de la City de Londres,

M. David Lerer, Solicitor de la Supreme Court, assistant du cabinet D. J.
Freeman (Solicitors) de la City de Londres,

M. Christopher Hackford, Solicitor de la Supreme Court, assistant du cabi-
net D. J. Freeman (So/icitors) de la City de Londres,

M. Robert Paydon, Solicitor de la Supreme Court, assistant du cabinet D. J.
Freeman (Solicitors) de la City de Londres,

comme conseils;

M. F. T. K. Sefe, professeur d’hydrologie, département des sciences de l’envi-
ronnement de l’Université du Botswana, Gaborone,

M. Isaac Muzila, B.Sc. (génie civil), ingénieur général en hydrologie, dépar-
tement des ressources en eau du Botswana,

M. Alan Simpkins, F.R.1.C.S., (prof.) M.IT.E.S. (S.A.), L.S. (Bots.), géo-
mètre en chef et adjoint au directeur du département de la topographie et
de la cartographie du Botswana,

M. Scott B. Edmonds, directeur des opérations cartographiques, société
GeoSystems Global Corporation, Columbia, Maryland (Etats-Unis
d'Amérique),

M. Robert C. Rizzutti, cartographe hors classe, société GeoSystems Global
Corporation, Columbia, Maryland (Etats-Unis d'Amérique),

M. Justin E. Morrill, concepteur multimédia hors classe, société GeoSystems
Global Corporation, Columbia, Maryland (Etats-Unis d'Amérique),

comme conseillers scientifiques et techniques;

M. Bapasi Mphusu, attaché de presse principal, département de l’informa-
tion et de la radiotélévision, Gouvernement du Botswana,

comme conseiller à information;
M™ Coralie Ayad, cabinet D. J. Freeman (Solicitors) de la City de

Londres,

M"™® Marilyn Beeson, cabinet D. J. Freeman (Solicitors) de la City de
Londres,

M™ Michelle Burgoine, cabinet D. J. Freeman (Solicitors) de la City de
Londres,

comme administrateurs,
et

la République de Namibie,

représentée par
M. Albert Kawana, secrétaire permanent du ministère de la justice de Namibie,
comme agent, conseil et avocat ;

S. Exc. M. Zedekia J. Ngavirue, ambassadeur de la République de Namibie
aux Pays-Bas,

comme agent adjoint;

M. Abram Chayes, professeur émérite de droit à la faculté de droit de l'Uni-
versité de Harvard, titulaire de la chaire Felix Frankfurter,
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1048

Sir Elihu Lauterpacht, C.B.E., Q.C., professeur honoraire de droit interna-
tional à l'Université de Cambridge, membre de l’Institut de droit interna-
tional,

M. Jean-Pierre Cot, professeur émérite à l'Université de Paris I (Panthéon-
Sorbonne), avocat aux barreaux de Paris et de Bruxelles, vice-président du
Parlement européen,

M. Jost Delbrück, directeur de l’Institut de droit international Walther-
Schücking a l'Université de Kiel,

M. Julio Faundez, professeur de droit à l’Université de Warwick,

comme conseils et avocats:

M. W. J. R. Alexander, professeur émérite d’hydrologie à l’Université de
Pretoria,

M. Keith S. Richards, professeur au département de géographie de l'Univer-
sité de Cambridge,

Le colonel Dennis Rushworth, ancien directeur du service de cartographie de
l'armée au ministère de la défense du Royaume-Uni,

M. Lazarus Hangula, directeur du centre de recherches pluridisciplinaires de
l'Université de Namibie,

comme avocats:

M. Arnold M. Mtopa, juriste principal au ministère de la justice de Namibie,

M. Collins Parker, juriste principal au ministère de la justice de Namibie,

M. Edward Helgeson, chargé de recherches au Lauterpacht Research Centre
for International Law de l'Université de Cambridge,

M" Tonya Putnam. de la faculté de droit de l'Université de Harvard,

comme conseils et conseillers;

M. Peter Clark, ancien chef de la division de la recherche cartographique au
ministère de la défense du Royaume-Uni,

comme conseiller technique;

M. Samson N. Muhapi, assistant spécial du secrétaire permanent du mini-
stère de la justice de Namibie,

M™ Kyllikki M. Shaduka, secrétaire particulière au ministère de la justice de
Namibie,

M"* Mercia G. Louw, secrétaire particulière au ministère de la justice de
Namibie,

comme auxiliaires administratifs ;

M. Peter Denk, journaliste,

M. Muyenga Muyenga, journaliste,

comme conseillers à l'information,

La Cour,
ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Par une lettre conjointe en date du 17 mai 1996, déposée au Greffe de la
Cour le 29 mai 1996, les ministres des affaires étrangères de la République du
Botswana (dénommée ci-après le « Botswana») et de la République de Namibie
(dénommée ci-après la &Namibie») ont transmis au greffier le texte original

7
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1049

d’un compromis entre les deux Etats, signé à Gaborone le 15 février 1996 et
entré en vigueur le 15 mai 1996, date de l'échange des instruments de ratifi-
cation.

2. Dans sa traduction française, le texte du compromis se lit comme suit:

«Considérant qu'a été signé le 1° juillet 1890 un traité entre la Grande-
Bretagne et Allemagne (l'accord anglo-allemand de 1890) qui porte sur
les sphéres d’influence des deux pays en Afrique;

Considérant qu'un différend relatif à la frontière autour de l’île de
Kasikili/Sedudu oppose la République du Botswana et la République de
Namibie;

Considérant que les deux pays souhaitent régler ce différend par des
moyens pacifiques conformément aux principes de la Charte de l’Organisa-
tion des Nations Unies et de la charte de l'Organisation de l’unité afri-
caine;

Considérant que les deux pays ont constitué, le 24 mai 1992, une com-
mission mixte d’experts techniques chargée d’examiner la question de la
frontière entre le Botswana et la Namibie autour de l’île de Kasikili/
Sedudu «aux fins de déterminer la frontière entre la Namibie et le Botswana
autour de l’île de Kasikili/Sedudu» sur la base du traité du 1°" juillet 1890,
qui porte sur les sphères d'influence de la Grande-Bretagne et de l’Alle-
magne en Afrique, et des principes applicables du droit international:

Considérant que la commission mixte d’experts techniques n'est pas par-
venue à se prononcer sur la question qui lui avait été soumise et a recom-
mandé «le recours à un mode de règlement pacifique du différend sur la
base des règles et principes applicables du droit international»;

Considérant que, lors de la réunion au sommet, qui s'est tenue le
15 février 1995 à Harare (Zimbabwe), et à laquelle ont pris part LL. EE.
sir Ketumile Masire, président de la République du Botswana, M. Sam
Nujoma, président de la République de Namibie, et M. Robert Mugabe,
président de la République du Zimbabwe, les chefs d'Etat de la Répu-
blique du Botswana et de la République de Namibie, agissant au nom de
leurs gouvernements respectifs, sont convenus de saisir la Cour internatio-
nale de Justice afin que celle-ci rende un arrêt définitif et obligatoire sur le
différend qui les oppose;

En conséquence la République du Botswana et la République de
Namibie ont conclu le compromis suivant:
Article I

La Cour est priée de déterminer, sur la base du traité anglo-allemand du
1°" juillet 1890 et des règles et principes du droit international, la frontière
entre la Namibie et le Botswana autour de l’île de Kasikili/Sedudu ainsi
que le statut juridique de cette île.

Article TI

1. La procédure consistera en la présentation de pièces de procédure
écrite et en plaidoiries.
2. Les pièces de la procédure écrite comprendront:
a} un mémoire présenté à la Cour par chacune des Parties au plus tard
neuf mois après la notification du compromis au greffier de la Cour

8
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1050

conformément au paragraphe 2 de l’article VII du présent compro-
mis;

b) un contre-mémoire présenté à la Cour par chacune des Parties au plus
tard neuf mois après la date du dépôt des mémoires;

c) toutes autres pièces de procédure écrite dont le dépôt, à la demande de
l’une ou l’autre des Parties, aura été autorisé par la Cour, ou prescrit
par celle-ci.

3. Les pièces de la procédure écrite, déposées auprès du greffier, ne
seront transmises à l’autre Partie que lorsque le greffier aura reçu de ladite

Partie la pièce de procédure correspondante.

Article II

Les règles et principes du droit international qui s'appliquent au diffé-
rend sont ceux qui sont énumérés au paragraphe | de l’article 38 du Statut
de la Cour internationale de Justice.

Article IV

Les Parties conviendront, avec l'approbation de la Cour, de l'ordre dans
lequel elles seront entendues au cours de la procédure orale; à défaut
d’accord entre les Parties, cet ordre sera celui que prescrira la Cour.

Article V

L'ordre de présentation des pièces de procédure écrite et des plaidoiries
ne préjuge en rien de la charge de la preuve.

Article VI
La procédure se déroulera en anglais.
Article VII

1. Le présent compromis entrera en vigueur à la date de l'échange par
les deux gouvernements des instruments de ratification.

2. Conformément aux dispositions du paragraphe 3 de l’article 40 du
Statut de la Cour, le compromis sera notifié à la Cour par une lettre
conjointe des Parties adressée au greffier.

3. Si une telle notification n’a pas été effectuée au cours des deux mois
suivant l'entrée en vigueur du compromis, celui-ci pourra être notifié au
greffier par l’une ou l'autre des Parties.

Article VII

1. Chacune des Parties peut exercer le droit que lui confère le para-
graphe 3 de l’article 31 du Statut de la Cour de procéder à la désignation
d'un juge de son choix.

2. La Partie qui décide d'exercer le droit visé au paragraphe | ci-dessus
en avertit d’abord l’autre Partie par écrit.

Article IX

|. L'arrêt que la Cour rendra sur le différend décrit à l'article 1 sera
définitif et obligatoire pour les Parties.

2. Une fois que la Cour aura rendu son arrêt, les Parties prendront,
dans les meilleurs délais. les mesures nécessaires à son application.
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1051

En foi de quoi, les soussignés, dûment autorisés à cette fin, ont signé le
présent compromis et y ont apposé leurs sceaux.»

3. Conformément au paragraphe 3 de l’article 40 du Statut et à l’article 42
du Règlement de la Cour, des copies de la notification et du compromis ont été
transmises par le greffier au Secrétaire général de l'Organisation des Nations
Unies, aux Membres des Nations Unies et aux autres Etats admis à ester
devant la Cour.

4. Par ordonnance du 24 juin 1996, la Cour a fixé au 28 février 1997 la date
d'expiration du délai pour le dépôt d’un mémoire par chaque Partie, et au
28 novembre 1997 la date d’expiration du délai pour le dépôt par chacune
d'elles d’un contre-mémoire, eu égard aux dispositions des alinéas a) et b) du
paragraphe 2 de l’article II du compromis. Ces pièces ont été dûment déposées
dans les délais ainsi prescrits.

5. Par ordonnance du 27 février 1998, la Cour a fixé au 27 novembre 1998 la
date d'expiration du délai pour le dépôt d’une réplique par chaque Partie, eu
égard aux dispositions de l'alinéa c) du paragraphe 2 de l’article II du compro-
mis et compte tenu de l’accord intervenu entre les Parties, tel qu’exprimé dans
une lettre conjointe de leurs agents datée du 16 février 1998. Les répliques ont
été dûment déposées dans le délai ainsi prescrit. Les Parties n'ayant pas
demandé la production d’autres pièces, et la Cour n’ayant pas elle-même jugé
celle-ci nécessaire, l’affaire s’est alors trouvée en état.

6. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour a
décidé, après s'être renseignée auprès des Parties, que des exemplaires des
pièces de procédure et des documents y annexés seraient rendus accessibles
au public à l'ouverture de la procédure orale.

7. Des documents nouveaux ont été produits par chacune des Parties, avec
lassentiment de l’autre, conformément au paragraphe 1 de Particle 56 du
Règlement. La Namibie, se prévalant de la faculté conférée par le paragraphe 3
de l’article 56 du Règlement, a en outre présenté des observations au sujet de
certains documents nouveaux produits par le Botswana.

8. Les Parties ayant été dûment consultées, conformément au paragraphe 2
de l’article 58 du Règlement, et ayant fait connaître à la Cour leur accord sur
l'ordre de parole, conformément à l’article IV du compromis, des audiences
publiques ont été tenues entre le 15 février et le 5 mars 1999, au cours des-
quelles ont été entendus en leurs plaidoiries et réponses:

Pour la Namibie: M. Albert Kawana,
M. Abram Chayes,
M. Jost Delbrück,
M. W.J.R. Alexander,
M. Lazarus Hangula,
M. Julio Faundez,
Le colonel Dennis Rushworth,
M. Jean-Pierre Cot.

Pour le Botswana: M. Abednego Batshani Tafa,
M. Molosiwa L. Selepeng,
M. Ian Brownlie,
Lady Fox,
M. Stefan Talmon,
M. F. T. K. Sefe,
M. Isaac Muzila.

10
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1052

A l'audience, chacune des Parties a présenté une vidéocassette, après que les-
dites cassettes eurent été échangées entre les Parties par l'entremise du Greffe.

Des questions ont par ailleurs été posées par des Membres de la Cour, aux-
quelles les deux Parties ont répondu par écrit, dans le délai fixé à cet effet.

*

9. Dans la procédure écrite, les conclusions ci-après ont été présentées par les
Parties:

Au nom du Botswana,

dans le mémoire, le contre-mémoire et la réplique:

« Plaise à la Cour de dire et juger :

1) que le chenal nord et ouest du Chobe au voisinage de l’île de Kasikili/

Sedudu constitue le «chenal principal» du Chobe conformément aux
dispositions du paragraphe 2 de l’article ITI de l'accord anglo-allemand
de 1890; et que:

2) partant, la souveraineté sur l'île de Kasikili/Sedudu appartient exclusi-

vement à la République du Botswana.»

Au nom de la Namibie,

dans le mémoire et le contre-mémoire:

« Plaise à la Cour, rejetant toutes prétentions et conclusions contraires,

de dire et juger:

I.
2.

que le chenal situé au sud de l’île de Kasikili/Sedudu est le chenal prin-
cipal du Chobe;

que le chenal situé au nord de l’île de Kasikili/Sedudu n'est pas le che-
nal principal du Chobe;

. que la Namibie et ses prédécesseurs ont occupé et utilisé Pile de Kasikili

et ont exercé sur elle leur juridiction souveraine au su et avec l’acquies-
cement du Botswana et de ses prédécesseurs, depuis 1890 au moins:
que la frontière entre la Namibie et le Botswana autour de l’île de Kasi-
kili/Sedudu suit le centre du chenal sud du Chobe;

que, pour ce qui est du statut juridique de l’île de Kasikili/Sedudu, cel-
le-ci fait partie du territoire soumis à la souveraineté de la Namibie.»

dans la réplique:

« Plaise à la Cour, rejetant toutes prétentions et conclusions contraires,

de dire et juger:

1.

2.

3.

que le chenal situé au sud de l'île de Kasikili/Sedudu est le chenal prin-
cipal du Chobe;

que le chenal situé au nord de l’île de Kasikili/Sedudu n'est pas le che-
nal principal du Chobe;

que la Namibie et ses prédécesseurs ont occupé et utilisé l’île de Kasikili
et ont exercé sur elle leur juridiction souveraine au su et avec l’acquies-
cement du Botswana et de ses prédécesseurs, depuis 1890 au moins;
que la frontière entre la Namibie et le Botswana autour de l’île de Kasi-
kili/Sedudu suit le centre (c’est-a-dire le thalweg) du chenal sud du
Chobe;

Il
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1053

5. que, pour ce qui est du statut juridique de l’île de Kasikili/Sedudu, cel-
le-ci fait partie du territoire soumis à la souveraineté de la Namibie.»

10. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Botswana,
a audience du 5 mars 1999:

« Plaise à la Cour:
1) de dire et juger:

a} que le chenal nord et ouest du Chobe au voisinage de l’île de Kasikili/
Sedudu constitue le «chenal principal» du Chobe conformément aux
dispositions du paragraphe 2 de l’article IH de l'accord anglo-allemand
de 1890; et que:

b) partant, la souveraineté sur l’île de Kasikili/Sedudu appartient exclusi-
vement à la République du Botswana; et en outre

2) de déterminer la frontière autour de l’île de Kasikili/Sedudu sur la
base du thalweg dans le chenal nord et ouest du Chobe. »

Au nom de la Namibie,
à l’audience du 2 mars 1999:

Les conclusions lues à l’audience étaient identiques à celles présentées par la
Namibie dans la réplique.

x * x

11. Les Parties, aux termes du compromis, prient la Cour «de déter-
miner, sur {a base du traité anglo-allemand du 1° juillet 1890 et des règles
et principes du droit international, la frontière entre la Namibie et le
Botswana autour de l’île de Kasikili/Sedudu ainsi que le statut juridique
de cette île». L'île dont il est question, qui en Namibie est appelée « Kasi-
kili» et au Botswana «Sedudu», a une superficie d’environ 3,5 kilométres
carrés (1,5 mile carré). Elle est située sur le cours du Chobe, qui la
contourne au nord et au sud, dans la région circonscrite approximative-
ment par les méridiens 25° 07’ et 25° 08’ de longitude est, et les parallèles
17° 47’ et 17° 50’ de latitude sud; elle se trouve à une vingtaine de kilo-
métres (12,5 miles) en amont de Kazungula, ou le Chobe se jette dans le
Zambèze. Le Chobe prend sa source sur le plateau central de l’Angola,
où il est appelé le Rio Cuando. Il change ensuite de nom à diverses étapes
de son parcours. Lorsqu'il franchit la frontière pour entrer en Namibie, il
devient le Kwando puis le Mashi, qui s’écoule de façon générale vers le
sud pour atteindre la zone de marais du Linyanti (ou marais du Linyandi).
A partir de cet endroit, le fleuve se dénomme Linyanti (ou Linyandi) jus-
qu’à ce qu'il atteigne le lac Liambezi. Au sortir du lac, il prend le nom de
Chobe, La localité botswanaise de Kasane se trouve sur la rive sud, à
environ un kilomètre et demi en aval de l’île de Kasikili/Sedudu, tandis
que le village namibien de Kasika est situé sur la rive nord-ouest.

12. Presque exactement au sud de l’île, du côté botswanais, se trouve le

12
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1054

siège du parc national du Chobe, réserve où est protégée une grande
variété d'animaux sauvages. La rive sud est caractérisée par un escarpe-
ment sablonneux qui s'élève de 900 à 1000 mètres au-dessus du niveau
moyen de la mer. La région qui se trouve du côté namibien, au nord de
l'île, ne présente pas de caractéristique géographique de ce genre. Elle
appartient à la bande de territoire appelée «bande de Caprivi», du nom
du chancelier allemand en fonction à l'époque de la conclusion de l’accord
anglo-allemand du 1° juillet 1890 (ci-après dénommé le «traité de 1890»).
Cette partie de la bande de Caprivi est située à l’intérieur de la plaine
d'inondation saisonnière du Zambèze. L'île, qui s'élève à 927 mètres au-
dessus du niveau moyen de la mer, fait partie de cette plaine et est sujette
à des inondations qui commencent vers le mois de mars et durent plu-
sieurs mois. Aux fins de faciliter la lecture de son arrêt, la Cour joint ci-
après trois croquis: le premier situant le Botswana et la Namibie sur le
continent africain (croquis n° 1, page 1055); le deuxième figurant la bande
de Caprivi et le Chobe (croquis n° 2, page 1056); et le troisième figurant l'île
de Kasikili/Sedudu (croquis n° 3, page 1057).

13. Le différend qui oppose les Parties trouve son origine dans la
course engagée entre les puissances coloniales européennes au XIX°* siècle
pour le partage de l'Afrique. Au printemps de 1890, l’Allemagne et la
Grande-Bretagne entamèrent des négociations en vue de parvenir à un
accord en ce qui concerne leur commerce et leurs zones d'influence en
Afrique. Dans le sud-ouest du continent, la Grande-Bretagne tentait de
protéger les voies commerciales allant du sud au nord, à travers le lac
Ngami, jusqu'aux chutes Victoria, tandis que Allemagne, qui avait déjà
revendiqué une partie importante de ce que l’on appelait «Sud-Ouest
africain», tentait de se faire reconnaître par les Britanniques un accès au
Zambèze. Ces négociations aboutirent à la conclusion du traité de 1890,
qui concerne plusieurs régions du continent africain, à savoir l'Afrique
orientale, le sud-ouest de l'Afrique, le Togo et Zanzibar, et porte cession
à l'Allemagne de Vile d’Heligoland en échange de Zanzibar. Le traité déli-
mite notamment les sphères d'influence de Allemagne et de la Grande-
Bretagne dans le sud-ouest de ’Afrique; cette délimitation est au cœur de
la présente affaire.

14. Au cours du siécle suivant, le statut des territoires en cause subit
diverses mutations. Le 30 septembre 1966, la République indépendante
du Botswana vit le jour sur le territoire de l’ancien protectorat britan-
nique du Bechuanaland. Quant à l'administration par l’Allemagne du Sud-
Ouest africain, elle fut de courte durée. Lorsque la premiére guerre mon-
diale éclata en 1914, la bande de Caprivi fut occupée et administrée par
des forces britanniques venues de la Rhodésie du Sud. De 1919 a 1966,
l'Afrique du Sud fut chargée de l’administration du territoire du Sud-
Ouest africain en vertu d’un mandat de la Société des Nations. Pendant
une partie de cette période, de 1921 jusqu’à 1929, Afrique du Sud délé-
gua l’administration de la bande de Caprivi aux autorités du protectorat
britannique du Bechuanaland. Il fut mis fin au mandat de l'Afrique du
Sud sur le Sud-Ouest africain par l’Assemblée générale des Nations Unies

13
 

 

 

7 AFRIQUE

Bande de Caprivi

 

Botswana

 

CROQUIS NO 1
Botswana et Namibie
N.B.: Ce croquis a été établi

par la Cour à des fins
purement illustratives

 

 

 

Croquis non à l'échelle

 

 
 

 

ZAMBIE

ANGOLA

 

re

 

  

 

 
 

 

 

/ NN
NAMIBIE /
/
(Bande de Caprivi) s/
©
chenal nord /
La Kasika (Namibie) ~ / e Kasane (Botswana)
LA \ / “4 |
LU a \ / Ile de /
PA \ / / Kasikili /;
‘ \ __” f Sedudu /
a
af /
oe chenal en épi # LS chenal sud
an eee LU ~
N a
NC os s
TK cre a“
eer BOTSWANA CROQUIS NO 3

Tle de Kasikili / Sedudu

N.B.: Ce croquis a été établi
par la Cour 4 des fins
purement illustratives

 

 

 

Croquis non à l'échelle

 

 
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1058

en 1966, puis l’Assemblée créa un conseil des Nations Unies pour le Sud-
Ouest africain (devenu par la suite conseil des Nations Unies pour la
Namibie) qu'elle désigna comme l’autorité responsable de l’administra-
tion de la Namibie; toutefois Afrique du Sud, en dépit de la politique
contraire de l'Organisation des Nations Unies, continua de contrôler de
facto ce territoire jusqu’à l'accession de la Namibie à l'indépendance le
21 mars 1990.

15. Peu après l’indépendance de la Namibie, des divergences de vues
apparurent entre les deux Etats au sujet de l'emplacement de la frontière
autour de Vile de Kasikili/Sedudu. Les parties n’ayant pu résoudre entre
elles leur différend, il fut fait appel aux bons offices du président du Zim-
babwe. Ses efforts aboutirent à la tenue, en mai 1992, d’une réunion entre
les présidents des trois pays, à Kasane (Botswana); à l'issue de cette réu-
nion, un communiqué fut adopté, proclamant que la question devait être
résolue par des moyens pacifiques et prenant acte de l’accord des prési-
dents de soumettre la détermination de la frontière autour de l’île de
Kasikili/Sedudu à une commission mixte d'experts techniques. Le man-
dat de la commission mixte fit l’objet d’un accord entre les parties
en décembre 1992, et la commission procéda de septembre 1993 à août
1994 aux levés dont elle était chargée. Dans son rapport final, publié le
20 août 1994, la commission annonça qu’elle n’était pas parvenue à une
conclusion acceptée de part et d’autre sur la question qui lui était posée,
et elle recommanda le recours au règlement pacifique du différend sur la
base des règles et principes applicables du droit international.

16. En février 1995, les trois présidents se réunirent à Harare (Zimbab-
we) pour examiner le rapport de la commission mixte d'experts tech-
niques. Au cours de cette réunion, il fut décidé que le différend serait
soumis à la Cour internationale de Justice, pour règlement définitif et
obligatoire. Conformément à cette décision, fe Botswana et la Namibie
ont, par compromis signé 4 Gaborone le 15 février 1996, porté le diffé-
rend devant la Cour.

+ * &

17. La Cour rappellera qu'aux termes de l’article I du compromis,
elle

«est priée de déterminer, sur la base du traité anglo-allemand du
1° juillet 1890 et des règles et principes du droit international, la
frontière entre la Namibie et le Botswana autour de l'île de Kasikili/
Sedudu ainsi que le statut juridique de cette île.»

La tâche de la Cour est donc double: déterminer à la fois la frontière
entre le Botswana et la Namibie autour de l'île de Kasikili/Sedudu et le
statut juridique de cette île. A cet effet, la Cour doit se fonder sur le traité
de 1890 et sur les règles et principes du droit international.

17
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1059

18. Le droit applicable à la présente espèce trouve tout d’abord sa
source dans le traité de 1890 par lequel le Botswana et la Namibie recon-
naissent être liés.

Pour ce qui est de l'interprétation de ce traité, la Cour note que ni le
Botswana ni la Namibie ne sont parties à la convention de Vienne du
23 mai 1969 sur le droit des traités, mais que l’un et l’autre estiment que
Particle 31 de la convention de Vienne est applicable en tant qu’expres-
sion du droit international coutumier. La Cour elle-même a déjà eu
Poccasion de rappeler par le passé que le droit international coutumier
avait trouvé son expression dans l’article 31 de la convention de Vienne
(voir Différend territorial (Jamahiriya arabe libyennelTchad), arrét,
CLS. Recueil 1994, p. 21, par. 41; Plates-formes pétrolières ( République
islamique d'Iran c. Etats-Unis d'Amérique), exception préliminaire, arrét,
C.LJ. Recueil 1996 (11), p. 812, par. 23). L’article 4 de la convention,
selon lequel «celle-ci s’applique uniquement aux traités conclus par des
Etats après son entrée en vigueur à l’égard de ces Etats», ne constitue
donc pas un obstacle à ce que la Cour interprète le traité de 1890 suivant
les règles exprimées à l’article 31 de la convention.

Selon l’article 31 de la convention de Vienne sur le droit des
traités:

«1. Un traité doit être interprété de bonne foi suivant le sens ordi-
naire à attribuer aux termes du traité dans leur contexte et à la
lumière de son objet et de son but.

2. Aux fins de l'interprétation d’un traité, le contexte comprend,
outre le texte, préambule et annexes inclus:

a) tout accord ayant rapport au traité et qui est intervenu entre
toutes les parties à l’occasion de la conclusion d’un traité;

6} tout instrument établi par une ou plusieurs parties à l’occasion
de la conclusion du traité et accepté par les autres parties en tant
qu’instrument ayant rapport au traité.»

19. Le compromis se réfère en outre, dans son article I, aux «règles et
principes du droit international». L'article III ajoute que ces règles et
principes «sont ceux qui sont énumérés au paragraphe 1 de l’article 38 du
Statut de la Cour internationale de Justice.» La Cour reviendra plus tard
sur la question — contestée entre les Parties — de savoir si cette référence
aux «règles et principes du droit international» dans le compromis lui
permet de connaître de l’argumentation présentée à titre subsidiaire par
la Namibie et fondée sur la doctrine de fa prescription (voir para-
graphes 90-94 ci-après).

Les Parties se réfèrent par ailleurs aux principes de la Charte des
Nations Unies et de la charte de l'Organisation de l’unité africaine, ainsi
qu’à la résolution AHG/Rés. 16 (1), adoptée au Caire le 21 juillet 1964
par la conférence des chefs d’Etat et de gouvernement de Organisation
de l’unité africaine. Aux termes de cette résolution, les Etats membres de
l'Organisation de l’unité africaine s’engagent notamment à respecter les

18
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1060

frontières existant au moment où ils ont accédé à l’indépendance (appli-
cation du principe de l’uti possidetis juris).

x * x

20. La Cour procédera maintenant à l’interprétation du traité de 1890
en appliquant les règles d’interprétation exprimées dans la convention de
Vienne de 1969. Elle rappellera que:

«un traité doit étre interprété de bonne foi suivant le sens ordinaire
à attribuer à ses termes dans leur contexte et à la lumière de son
objet et de son but. L’interprétation doit étre fondée avant tout sur
le texte du traité lui-même. Il peut être fait appel à titre complémen-
taire à des moyens d'interprétation tels les travaux préparatoires et
les circonstances dans lesquelles le traité a été conclu.» (Différend
territorial (Jamahiriya arabe libyennelTchad), arrêt, C.J. Recueil
1994, p. 21-22, par. 41.)

Aux fins d'éclairer le sens des mots retenus en 1890, rien ne s’oppose à
ce que la Cour tienne compte de l’état présent des connaissances scienti-
fiques, tel que reflété dans le matériau documentaire que les Parties ont
produit devant elle (comp. Controversia sobre el recorrido de la traza del
limite entre el Hito 62 y el Monte Fitz Roy ( ArgentinalChile) [ Différend
sur le tracé de la ligne frontière entre la borne 62 et le mont Fitz Roy
{ArgentinelChili) ], affaire dite de la « Laguna del desierto», sentence
arbitrale du 21 octobre 1994, Revue générale de droit international public
(RGDIP), t. 2, 1996, p. 592, par. 157; International Law Reports (ILR),
vol. 113, p. 76, par. 157).

21. La Cour examinera en premier lieu le texte du traité de 1890, dont
Particle III se lit comme suit:

«Dans le Sud-Ouest africain, la sphère d’influence réservée a
l'Allemagne est délimitée comme suit:

1. Au sud, par une ligne qui part de l'embouchure de l’Orange et
suit vers l’amont la rive nord de ce fleuve jusqu’à son intersection
avec le 20° degré de longitude est.

2. A l’est, par une ligne qui part du point d’intersection susmen-
tionné et suit le 20° degré de longitude est jusqu’à son intersection
avec le 22° parallèle de latitude sud, suit ce parallèle vers l’est jusqu’à
son intersection avec le 21° degré de longitude est; puis suit ce méri-
dien vers le nord jusqu’à son intersection avec le 18° parallèle de lati-
tude sud; suit ce parallèle vers l’est jusqu’au Chobe, et suit le centre
du chenal principal de ce fleuve jusqu’à son confluent avec le Zam-
béze, où elle s'arrête.

Il est entendu qu'en vertu de cet arrangement, l'Allemagne a libre
accés au Zambéze depuis son protectorat par une bande de territoire qui
en aucun point ne doit avoir une largeur inférieure 4 20 miles anglais.

19
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1061

La sphère d’influence réservée à la Grande-Bretagne est bornée à
l’ouest et au nord-ouest par la ligne susmentionnée. Elle comprend le
lac Ngami.

Le cours de la frontière décrite ci-dessus est tracé d’une façon
générale d’après une carte établie officiellement pour le Gouverne-
ment britannique en 1889.»

Pour ce qui est de la région concernée par la présente affaire, cette dis-
position situe la limite entre les sphères d'influence des parties contrac-
tantes dans le «chenal principal» du Chobe; elle ne fournit toutefois, pas
davantage que d’autres dispositions du traité, de critères qui permet-
traient d’identifier ce «chenal principal». Il convient également de noter
que la version anglaise parle du «centre» du chenal principal (centre of
the main channel) et que la version allemande utilise le terme «thalweg»
dudit chenal (Thalweg des Hauptlaufes).

22. Les Parties, tout au long de la procédure, ont exprimé des opinions
différentes quant à la méthode à appliquer à l'interprétation de ces
expressions. Le Botswana fait valoir que

«[djans une partie d’un cours d’eau qui comporte une bifurcation, ce
qui est le cas du Chobe au voisinage de l’île de Kasikili/Sedudu, les
deux chenaux ont chacun leur thalweg respectif. Cependant, le thal-
weg du chenal principal se trouvera à une altitude plus basse que le
thalweg de l’autre chenal. Seul le thalweg du chenal principal peut
être logiquement relié au thalweg du chenal en amont du point de
bifurcation et en aval du point de confluence. »

Le Botswana en tire la conclusion que, pour établir le tracé de la fron-
tière autour de l’île de Kasikili/Sedudu, il suffit de déterminer quel est le
thalweg du Chobe; c’est ce dernier qui identifie le chenal principal du
fieuve. Selon lui, les mots «des Hauptlaufes» n’ajouteraient donc rien au
texte.

23. Selon la Namibie, en revanche, la tâche de la Cour consiste tout
d’abord à déterminer quel est le chenal principal du Chobe autour de l’île
de Kasikili/Sedudu et ensuite à déterminer où se trouve le centre de ce
chenal:

«Il faut d’abord localiser le «chenal principal» et ce n’est forcé-
ment qu'après qu’on peut rechercher le «centre». Cette observation
vaut également pour la traduction allemande du passage en ques-
tion, «im Thalweg des Hauptlaufes...» Comme dans le texte anglais,
il faut d’abord localiser le «Hauptlauf» et ne rechercher où se situe
le «Thalweg» qu'après avoir trouvé le premier. On ne saurait loca-
liser le «Hauptlauf» en cherchant d’abord à trouver le «Thalweg».»

24. La Cour constate que le terme «thalweg» a reçu, dans les traités de
délimitation de frontières, des définitions diverses et que les notions de
thalweg d’un cours d’eau et de centre d’un cours d’eau ne sont pas iden-
tiques. Selon le cas, le mot «thalweg» désigne «le chemin le plus propre
à la navigation» sur le fleuve, la ligne «déterminée par la suite des son-

20
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1062

dages les plus profonds» ou «la ligne médiane du chenal principal
qu’empruntent les bateliers descendant le fleuve». Les traités ou conven-
tions qui définissent des frontières dans des cours d’eau désignent géné-
ralement aujourd’hui le thalweg comme frontière lorsque le cours d’eau
est navigable et la ligne médiane entre les deux rives lorsqu'il ne l’est pas,
sans que l’on puisse toutefois constater l’existence d’une pratique totale-
ment cohérente en la matière.

25. La Cour relèvera en outre qu’à l’époque où le traité de 1890 a été
conclu, il se peut que les termes «centre du chenal» principal et « Thal-
weg» des Hauptlaufes étaient utilisés comme s’ils étaient interchangea-
bles. A cet égard, il est intéressant de noter que, quelque trois ans avant
la conclusion du traité de 1890, l’Institut de droit international a indiqué
ce qui suit à l'alinéa 2 de l’article 3 du «Projet de règlement international
de navigation fluviale» adopté à Heidelberg le 9 septembre 1887: «La
frontière des Etats séparés par un fleuve est marquée par le thalweg, c’est-
à-dire par la ligne médiane du chenal» (Annuaire de l'Institut de droit
international, 1887-1888, p. 182), le terme «chenal» étant compris comme
désignant le passage ouvert à la navigation dans le lit d’un fleuve, ainsi
qu'il ressort clairement du titre du projet. Aussi bien les parties au traité
de 1890 ont-elles utilisé les termes «centre du chenal» et «thalweg»
comme des synonymes, l’un étant entendu comme la traduction de l’autre
(voir paragraphe 46 ci-après).

La Cour observera encore qu’au cours de la procédure le Botswana et
la Namibie n’ont eux-mêmes pas exprimé des positions réellement diffé-
rentes à cet égard. En l'occurrence, la Cour considérera donc que les mots
«centre du chenal principal» inclus dans le paragraphe 2 de l’article III
du traité de 1890 ont le même sens que les mots « Thalweg des Hauptlau-
fes» (cf. convention de Vienne de 1969 sur le droit des traités, article 33,
paragraphe 3, selon lequel «les termes d’un traité sont présumés avoir le
même sens dans les divers textes authentiques »).

26. Il y a lieu d’ajouter qu’en l’espèce les Parties au différend ont uti-
lisé le terme «chenal» pour désigner chacun des deux bras du Chobe qui
entourent l’île de Kasikili/Sedudu, et ne s’en sont pas tenues au sens plus
strict de ce terme désignant la voie navigable d’un fleuve ou de l’un de ses
bras. De ce fait, la Cour elle-même, dans le présent arrêt, utilisera égale-
ment le terme «chenal» dans un sens large.

27. De l'avis de la Cour, le véritable différend entre les Parties concerne
l'emplacement du chenal principal où se situe la frontière. Pour le
Botswana, celle-ci doit être déterminée «sur la base du thalweg dans le
chenal nord et ouest du Chobe», tandis que, pour la Namibie, elle «suit
le centre (c’est-à-dire le thalweg) du chenal sud du Chobe».

Le Botswana estime qu’il suffit pour la Cour de déterminer l’emplace-
ment de la ligne des sondages les plus profonds dans cette section du
Chobe, qui selon lui conduit à adopter comme frontière le centre du che-
nal nord, mais la Cour relève que ce n’est pas le seul critère invoqué par
le Botswana. La Cour observe de surcroît qu'on doit présumer que les

21
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1063

parties contractantes, en introduisant l’expression «chenal principal»
dans le projet de traité, ont voulu lui attribuer un sens précis. Aussi la
Cour entreprendra-t-elle d’abord de déterminer quel est le chenal princi-
pal. Elle recherchera à cet effet le sens ordinaire de l'expression «chenal
principal» en se référant aux critères les plus couramment utilisés en droit
international et dans la pratique des Etats, que les Parties ont invoqués.

* *

28. Avant d’entamer l’examen de ces critères, la Cour notera que les
experts des Parties lui ont fourni des informations abondantes et souvent
contradictoires sur les particularités du Chobe.

Selon le Botswana, celui-ci «est un cours d’eau pérenne indépendant
du Zambéze, pourvu d’un profil stable, d’un écoulement continu vers
l’aval et de rives visibles et stables».

La Namibie, pour sa part, prétend que le Chobe ne peut être considéré
comme un cours d’eau pérenne, et qu’il est en réalité un cours d’eau éphé-
mère. La Namibie relève que le Chobe est très souvent à sec sur une large
fraction de son cours, de sorte qu’il n’est pas navigable sur la plus grande
partie de sa longueur.

La Cour n’estime pas devoir se prononcer sur les particularités du
fleuve Chobe. Elle n'en tiendra compte que dans la mesure où celles-ci
ont une incidence dans le secteur de l’île de Kasikili/Sedudu. La tâche de
la Cour se limite en effet à résoudre le différend entre le Botswana et la
Namibie en déterminant la frontière entre les deux Etats précités autour
de l’île, ainsi que le statut juridique de cette dernière.

29. Les Parties au différend s'accordent sur un grand nombre de cri-
tères permettant d'identifier le «chenal principal», mais s’opposent sur la
pertinence et sur l’applicabilité de plusieurs de ces critères.

Selon le Botswana, les critères pertinents sont les suivants: la profon-
deur et la largeur les plus grandes, la configuration du profil du lit, la
navigabilité et le plus grand volume d'écoulement des eaux. Le Botswana
a souligné par ailleurs dans les termes suivants l’importance, au regard de
lidentification du chenal principal, de la «capacité du chenal», de la
«vitesse du courant» et du «volume écoulé»:

« Capacité du chenal — Celle-ci est déterminée par la largeur et la
profondeur du chenal et, dans l’équation du débit, elle est repré-
sentée par la surface de la section transversale. I] ressort clairement
du levé des sections transversales et de analyse des images satellites
que le chenal nord est plus profond que le chenal sud...

Vitesse du courant — La vitesse du courant est fonction de la
pente du fond, du rayon hydraulique et du coefficient de rugosité ...
le chenal nord posséde une pente du fond plus forte; ses deux rives
étant réguliéres (en comparaison de celles du chenal sud), la vitesse
sera plus grande dans le chenal nord.

Volume écoulé

 

Le volume écoulé dans un chenal est le produit

22
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1064

de la capacité du chenal (surface de la section transversale) et de la
vitesse moyenne dans la section transversale. »

La Namibie admet que

«[ljes critères envisageables pour assurer l'identification du chenal
principal d’un fleuve comportant plus d’un chenal sont: le chenal le
plus large, le chenal le plus profond ou le chenal qui transporte la
plus grande proportion de l’écoulement annuel de ce fleuve. Dans de
nombreux cas, le chenal principal présente ces trois caractéristiques
réunies.»

Elle ajoute cependant, évoquant les brusques variations du niveau des
eaux du Chobe, que «[n]i la largeur ni la profondeur ne constituent des
critères appropriés pour déterminer quel chenal est le chenal principal».
La Namibie indique toutefois ce qui suit:

«On peut utiliser divers critères, notamment la largeur, la profon-
deur, la vitesse, le débit et la capacité de transport de sédiments. Le
débit étant le produit de la largeur, de la profondeur moyenne et de
la vitesse moyenne ainsi qu’un facteur déterminant de la capacité de
transport, il constitue le critère le plus simple et le plus universel.»

Parmi les critères possibles, la Namibie accorde donc un poids décisif au
débit: selon elle, le chenal principal est celui «qui déplace la plus grande
proportion de l’écoulement annuel du fleuve». La Namibie a également
fait valoir qu’une autre tâche essentielle consistait à déterminer le chenal
qui est «le plus utilisé pour le trafic fluvial».

30. La Cour est d’avis que, pour identifier le chenal principal du
Chobe autour de l’île de Kasikili/Sedudu, elle ne peut pas se fonder sur
un seul et unique critère, car les caractéristiques naturelles d’un fleuve
peuvent différer fortement le long de son cours et d’un cas à l’autre. Les
ouvrages scientifiques qui définissent la notion de «chenal principal» font
souvent référence à divers critères: ainsi, selon le Dictionnaire français
d'hydrologie de surface avec équivalents en anglais, espagnol, allemand
(Masson, 1986), le «chenal principal» est «le chenal le plus large, le plus
profond, celui surtout qui transite les débits les plus importants» (p. 66);
suivant le Water and Wastewater Control Engineering Glossary (Joint
Editorial Board Representing the American Public Health Association,
American Society of Civil Engineers, American Water Works Associa-
tion and Water Pollution Control Federation, 1969), le «chenal princi-
pal» est le «chenal central, le plus profond ou le plus navigable» (p. 197).
De même, dans l’arbitrage relatif au Rio Palena, le tribunal arbitral
désigné par la reine d'Angleterre a appliqué plusieurs critères pour déter-
miner le chenal principal d’un fleuve frontalier (Argentina-Chile Frontier
Case (1966), Nations Unies, Recueil des sentences arbitrales (RSA),
vol. XVI, p. 177-180; International Law Reports (ILR), vol. 38, p. 94-
98). La Cour remarque que les Parties se sont exprimées sur l’un ou
l’autre aspect des critères mentionnés au paragraphe 29 ci-dessus, les dis-

23
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1065

tinguant ou mettant l’accent sur leur complémentarité et leurs rapports
avec d’autres critères. Elle prendra en considération l’ensemble des cri-
téres ainsi mentionnés.

31. Avant de s’exprimer sur le rôle et l'importance respectifs des dif-
férents critères ainsi retenus, la Cour constatera, sur la base des indica-
tions fournies par les deux Parties quant à la situation hydrologique de
Vile de Kasikili/Sedudu, qu’il y a de fortes raisons de supposer que cette
situation n’a enregistré aucun changement radical durant les cent der-
nières années. Les photographies aériennes prises en 1925, 1943, 1947,
1962, 1972, 1977, 1981 et 1985 ne montrent aucune mutation importante
des chenaux du Chobe et indiquent que ceux qui entourent l’île sont
restés relativement stables tout au long de cette période. Du reste, les
Parties sont d'accord sur ce point. La Namibie s’est à cet égard exprimée
comme suit:

«la position de la Namibie ne dépend pas des modifications qu’aurait
subies Ja configuration générale de l’île et de la zone environnante
depuis la signature du traité. La Namibie reconnaît ainsi que l’empla-
cement des chenaux nord et sud ne s’est pas sensiblement modifié
depuis 1890.»

Le Botswana affirme de même qu’il

«n'existe absolument aucun élément prouvant un changement radi-
cal du cours du Chobe. Les cartes à grande échelle établies avant et
après Paccord anglo-allemand de 1890 par ceux qui ont effectué des
levés de cette portion du Chobe indiquent que le cours n’a pas
changé.»

En somme, la situation hydrologique actuelle du Chobe autour de l’île
de Kasikili/Sedudu peut être présumée identique pour l’essentiel à celle
qui existait lors de la conclusion du traité de 1890.

32. La Cour examinera en premier lieu le critère de la profondeur.
Selon les experts du Botswana, la profondeur moyenne du chenal nord
est de 5,70 mètres et dépasse ainsi nettement de 2,13 mètres la profondeur
moyenne du chenal sud. En ce qui concerne les points les moins pro-
fonds, ils se situeraient à une profondeur de 1,5 mètre à 2 mètres à
l’entrée du chenal sud, c’est-à-dire à une profondeur bien plus faible que
dans le chenal nord.

La Namibie, même si elle souscrit à la conclusion que le chenal nord a
la plus grande profondeur moyenne, conteste que cette conclusion revête
une importance quelconque au regard de la détermination du chenal
principal. Elle soutient que ce qui compte, à cet égard, ce n’est pas la pro-
fondeur moyenne mais le tirant d’eau au point le moins profond du che-
nal et elle fait valoir que les différences qui pourraient exister entre les
points les moins profonds dans le chenal nord et le chenal sud sont in-
fimes. Pour la Namibie, les résultats du levé conjoint de 1985 (voir para-
graphe 64 ci-après) concernant la profondeur minimale des deux chenaux
(voir réplique de la Namibie, vol. IL, Second rapport complémentaire au

24
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1066

rapport d'expertise concernant l'identification du chenal principal du
Chobe à la hauteur de l'ile de Kasikili, graphique 14) ne sont pas
concluants, dans la mesure où «la profondeur minimale des thalwegs des
deux chenaux dans la zone de bifurcation n’avait pas été déterminée». La
Namibie a également présenté des photographies montrant un groupe
d’éléphants traversant les deux chenaux du Chobe; elle ne produit cepen-
dant pas de chiffres pour démontrer que la profondeur minimale du che-
nal sud serait plus grande que celle du chenal nord.

Nonobstant toutes les difficultés que présentent la réalisation de son-
dages de profondeur et l'interprétation de leurs résultats, la Cour par-
vient à la conclusion que le chenal nord est plus profond que le chenal
sud en termes de profondeur moyenne, et l’est même en termes de pro-
fondeur minimale.

33. La Cour passe maintenant au critère de la largeur. La largeur d’un
fleuve peut augmenter ou diminuer en fonction du niveau variable de ses
eaux. En raison de ce phénomène, on a souvent déterminé la largeur en
fonction des basses eaux (voir par exemple l’article IX du traité de déli-
mitation entre la France et le Grand-Duché de Bade du 30 janvier 1827
(De Clerq, Recueil des traités de la France, vol. Ill, p. 429 et suiv.); voir
aussi l’arrêt, en date du 19 mai 1933, de la Cour suprême des Etats-Unis
en l'affaire Vermont c. New Hampshire, United States Reports, vol. 289,
p. 619 (1933)) ou d’après le niveau moyen des eaux (voir par exemple la
sentence arbitrale rendue le 23 janvier 1933 par le tribunal spécial de déli-
mitation constitué en exécution du traité d’arbitrage entre le Guatemala
et le Honduras (Recueil des traités de la Société des Nations, vol. 137,
p. 259; Nations Unies, Recueil des sentences arbitrales (RSA), vol. NI,
p. 1365)), ce qui offre une base acceptable pour définir les caractéristiques
d’un cours d’eau (chenaux, centre, débit, etc.).

Dès 1912, le capitaine Eason, de la police du Bechuanaland, a décrit le
chenal nord comme deux fois plus large que le chenal sud, après s’être
rendu sur le site (voir paragraphe 53 ci-après). Les photographies aé-
riennes prises entre 1925 et 1985 au-dessus de la région en question mon-
trent un chenal nord plus large que le chenal sud. Les images satellites réa-
lisées en juin 1975, puis en mars 1995 et en juin 1996 — c’est-à-dire aussi
bien pendant la saison sèche que pendant la saison des pluies — font appa-
raître le chenal nord comme étant plus large que le chenal sud. La Cour
en conclut qu’hors la période des inondations telle est bien la situation.

34. Les Parties sont d’accord pour donner une grande importance,
voire une importance décisive selon la Namibie, au débit — c’est-à-dire
au volume d’eau transportée — pour la détermination du chenal princi-
pal, mais sans pour autant arriver à la même conclusion.

Selon les données présentées par le Botswana,

«le débit du chenal nord est à peu près le double de celui du chenal
sud. Le débit moyen à la station II dans le chenal nord est de 78,865
mètres cubes par seconde, contre 41,823 mètres cubes par seconde à
la station I dans le chenal sud... Le rapport approximatif de un à

25
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1067

deux entre les débits moyens des chenaux nord et sud s’applique éga-
lement aux débits médians et aux débits maximaux.»

La Namibie critique le choix des points ainsi retenus aux fins des
jaugeages ainsi que les méthodes appliquées, et conteste l’exactitude des
chiffres fournis par le Botswana. Elle soutient pour sa part que

«le chenal sud déplace non pas simplement la plus grande partie,
mais la quasi-totalité des eaux du fleuve au voisinage de l’île de Kasi-
kili, alors que l'écoulement longitudinal des eaux dans le chenal nord
est quasi inexistant et que celui-ci n’est guère plus qu’un chenal rési-
duel de la plaine d’inondation du Zambèze».

Quant au volume du débit, la Namibie avance les chiffres suivants
pour la période du 30 avril au 2 mai 1998:

«Dans le chenal principal, au sud de Vile, le débit était de
247 m*/s, c’est-à-dire presque 60% de l’écoulement. Dans le chenal
nord, il était de 188 m°/s.»

35. La Cour n’est pas en mesure de concilier les chiffres présentés par
les Parties, qui ont une conception tout à fait différente de ce que sont les
chenaux en question. Dans les exposés du Botswana, les deux chenaux
autour de l’île de Kasikili/Sedudu sont ceux qui sont visibles sur la carte
reproduite à la page 1068 du présent arrêt. Pour sa part, la Namibie plaide,
en insistant sur certaines cartes et reproductions, l’existence d’un grand
chenal du Chobe, dont le chenal sud — visible pendant toute l’année,
excepté au cours de la période des crues — ne constituerait que le thalweg
(voir la photographie aérienne reproduite à la page 1069 du présent arrêt).
Suivant la Namibie, «[l]a rive gauche [de ce grand chenal] est marquée
par la ligne de terres hautes qui traverse l’île dans le sens ouest-est». C’est
ce grand chenal qui, selon la Namibie, transporterait «la plus grande
fraction du débit annuel du fleuve» et qui constituerait en conséquence le
chenal principal du Chobe dans le secteur de l’île de Kasikili/Sedudu. Sur
plusieurs photographies et cartes présentées par la Namibie (dont la pho-
tographie reproduite à la page 1069 du présent arrêt), les rives de ce chenal,
qualifié de principal, ont été marquées par des flèches ou par une ligne
continue.

36. Le Botswana conteste vigoureusement l’existence de ce chenal. Il
expose ce qui suit:

«[Premièrement}, la voie d’eau qui, selon ’hypothése avancée par la
Namibie, traverserait l’île, occupe de un sixième à un cinquième du
chenal nord. Deuxièmement, elle traverse les hauteurs de l’île. Troisié-
mement, le tracé que suivrait sa rive gauche ne constitue pas une rive,
mais bien un chenal secondaire étroit d’après l'étude des photogra-
phies aériennes et des images satellites. Quatrièmement, elle n’est pas
bordée d’arbres. Cinquièmement, les zones inférieures de l’île situées à
l’est constituent, d’après les éléments de preuve, la voie la plus pro-
bable qu’emprunteraient les eaux de débordement du Zambèze. »

26
1068

ÎLE DE KASIKILI/SEDUDU (ARRÊT)

CARTE REPRÉSENTANT LES DEUX CHENAUX AUTOUR DE L'ÎLE

DE KASIKILI/SEDUDU SELON LE BOTSWANA
(Source : Quatrième partie du dossier d’audience du Botswana. Original en anglais.)

 

36057

auesey ap
2191}5910}
2A19594

VN VMS

 

S6teci

pm
asse)-sapues

sep dure

 

 

THOSE

* wine at

. an

  

104

ou np yeuoneu
as” np o8@is

       

 

 

NPNPIS 9p AI]

 

 

 

 

          

      
      

 

 

 

 

 

 

 
 

 

N° 1.4

Des barres de sédiments émergent après
fe passage de la crue saisonnière dans le fleuve

£ cre :

we ER
RASS "A ieee s
FR ee

NOTE : La crue du Chobe au niveau de l'île de Kasikili est saisonnière, il n'y a pas d'arrivée d'eau
pendant la saison sèche. À cette période, l'eau est stagnante dans les chenaux nord et sud.
Pendant fa saison des pluies, au moment où l’eau commence à monter les barres de sédiments
situées dans le chenal principal sont recouvertes et l'écoulement a lieu sur toute la largeur du
chenal principal. Après le passage de la crue annuelle, le niveau de l'eau baisse, les barres de
sédiments émergent, l'écoulement s'arrête, et l'eau des chenaux nord et sud redevient stagnante,

L'écoulement dans le chenal nord qul arrive
directement du Zambéze a déjà pris fin

 

Figure 18
Emplacement du chenal principal du Chobe
au niveau de ile de Kasikili

Photographie prise le 5 juin 1997

 

 

 

(‘ste[Zue ua EUISLO “SIQIUIEN EI ap soUerIpNe P JoIssop NP p'E QU USWINDOG : 22470$)

AIGINVN VT NOTSS NGNAS/TIAHISVY Ad
AIT ad ANOLAV XNVNEHD XN Sal INVLINASAadsaa ATHdV'HDOLOHG
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1070

En somme, le Botswana affirme qu’il n’existe

«aucun élément de preuve indépendant étayant l’existence d’un «che-
nal» et encore moins d’un chenal «principal», selon les termes de
l’article II de accord anglo-allemand de 1890, qui traverserait l’île »

37. La Cour est d’avis que, pour déterminer le chenal principal, elle
doit tenir compte de la laisse des basses eaux, et non des lignes de crues
(voir à cet égard la pratique déjà mentionnée au paragraphe 33 ci-dessus).
Il ressort d’ailleurs du dossier que, en temps de crues, l’île est submergée
par les inondations et toute la région prend l’apparence d’un lac immense.
Les deux chenaux n'étant plus distinguables, il n’est pas possible de déter-
miner lequel de ces chenaux est le chenal principal. En ce qui concerne le
chenal qualifié de principal par la Namibie, la Cour a constaté que la plus
grande partie de son lit reste à sec pendant la majeure partie de l’année.
On y trouve des hautes barres de sable qui sont parmi les points les plus
élevés de l’île (927 mètres au-dessus du niveau de la mer), mais il est éga-
lement à relever que des cultures y ont été pratiquées, d’après ce que
montre une photographie aérienne de 1943 produite par les deux Parties.
Il est difficile d'admettre que ce lit, généraiement à sec, et qui occuperait
la partie sud-ouest de l’île, puisse être le lit du chenal principal. La Cour
n’est en conséquence pas convaincue par l’argumentation de la Namibie
concernant l'existence de ce grand chenal «principal», dont le chenal sud
visible ne serait que le thalweg.

38. La Namibie souligne importance, dans la zone en litige, de l’arête
du Chobe comme «escarpement d’une cinquantaine de mètres de haut,
stable, bien visible»; elle en tire argument pour déterminer le chenal prin-
cipal en prétendant que la rive droite du chenal sud, qui suit l’arête du
Chobe, présente certaines caractéristiques (pente raide, contours bien
définis, bande de végétation riveraine) qui la rendent facilement recon-
naissable. La Cour observera que, si une partie de la rive droite de
ce chenal est bien reconnaissable a distance, d’autres secteurs de cette
rive, de méme que la rive gauche, ne le sont pas. La Cour ne peut
donc en conclure que, du point de vue de Ia visibilité — ou physionomie
générale —, le chenal sud l’emporte sur le chenal nord.

39. La Cour en arrive ensuite aux critères présentés par le Botswana et
ayant trait à «la configuration du profil du lit du chenal». Elle constate
que le chenal nord du Chobe, autour de l’île de Kasikili/Sedudu, ne
contient pas de ces sinuosités si caractéristiques des bras secondaires des
cours d’eau. Le chenal sud montre au contraire de telles sinuosités. Aussi
bien le caractère sinueux du chenal sud est-il admis par la Namibie, mais
pour en tirer des conclusions opposées quant à l'importance de ce chenal,
compte tenu du dépôt des sédiments. Ayant examiné les arguments déve-
loppés par les Parties, ainsi que les cartes et photographies qu’elles ont
produites, la Cour ne peut en conclure que, par la configuration du profil
de son lit, le chenal sud constituerait le prolongement principal et naturel
du cours du Chobe avant la bifurcation.

29
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1071

40. La navigabilité d’un cours d’eau est la résultante tout à la fois de la
profondeur de ce cours d’eau, de sa largeur et du volume de l’eau qui y
est transportée, compte tenu des obstacles naturels tels que chutes d’eau,
rapides, hauts-fonds, etc., qui marquent son cours. Les Parties au diffé-
rend n’accordent pas la même importance à la navigabilité dans la déter-
mination du chenal principal du Chobe. Le Botswana soutient «qu’au
moment de la conclusion du traité [de 1890] la navigabilité et l’accès aux
voies navigables représentaient, dans l'esprit des négociateurs, des consi-
dérations essentielles», En revanche, selon la Namibie, «il serait anormal
d'appliquer le critère de la navigabilité à un cours d’eau frontalier qui
n’est pas navigable sur la plus grande partie de son cours»; la Namibie
n’en attache pas moins de l'importance à l’utilisation effective du chenal
sud du Chobe autour de l’île de Kasikili/Sedudu aux fins de la navigation
touristique.

La Cour relève que la navigabilité des cours d’eau présente une grande
diversité selon les conditions naturelles qui prévalent. Ces conditions peu-
vent empêcher l’utilisation du cours d’eau en question par des navires à
fort tonnage chargés de marchandises, mais permettre la circulation de
bateaux légers à fond plat. En l'espèce, les données fournies par les
Parties tendent à prouver que la navigabilité des deux chenaux autour de
Pile de Kasikili/Sedudu est limitée par leur manque de profondeur. Cette
situation incite la Cour à considérer que, de ce point de vue, le «chenal
principal» dans cette région du Chobe, est celui des deux qui offre les
conditions les plus favorables à la navigation. De l'avis de la Cour, c’est
le chenal nord qui répond à ce critère.

En 1947, M. W. Ker, propriétaire de la firme Zambezi Transport &
Trading, demanda la permission de transporter du bois d’œuvre par bar-
ges de Serondella (en amont) à Katambora (en aval) par le chenal nord
du Chobe, le chenal sud n’étant pas utilisable pour ce transport (voir para-
graphe 56 ci-après). La Cour ne dispose pas de renseignements concer-
nant le volume du bois transporté, la durée de l’entreprise ou sa réussite;
elle n’a pas été davantage informée d’autres tentatives qui auraient été
faites pour utiliser le Chobe à des fins de navigation. Cette absence
d'informations permet à la Cour de conclure que l’importance écono-
mique de la navigation, même dans le chenal nord, est restée limitée. Tou-
tefois, il ressort de la correspondance Trollope-Redman de 1948 — que la
Cour examinera plus tard (voir paragraphe 58 ci-après) — que le chenal
nord du Chobe a été considéré comme «un tronçon du cours d’eau …
navigable donnfant] accès à des portions plus en amont du Chobe —
{contrairement au] chenal sud». Il ressort aussi de cette correspondance
que les barges de transport de bois d'œuvre ne pouvaient «transiter par le
chenal sud lorsque le fleuve n’[était] pas en crue».

Par ailleurs, l’utilisation du chenal sud par des embarcations touris-
tiques à fond plat ne prouve pas pour autant que celui-ci offrirait des
conditions plus favorables à la navigation que le chenal nord. La Cour
estime en effet que ce sont le spectacle des grands animaux sauvages et la
richesse de la faune des rives du chenal sud qui expliquent la présence

30
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1072

dans ce chenal de ces bateaux de tourisme. L'importance économique du
tourisme dans le chenal sud ne change pas les conditions de sa navigabi-
lité. La Cour ne saurait donc voir dans le nombre des bateaux de tou-
risme circulant dans le chenal sud une raison de modifier la conclusion à
laquelle elle est parvenue ci-dessus.

41. Pour les motifs qui précèdent, la Cour conclut que le chenal nord
du Chobe autour de l’île de Kasikili/Sedudu doit être considéré comme
son chenal principal suivant le sens ordinaire des termes figurant dans la
disposition pertinente du traité de 1890.

42. Cette conclusion est étayée par les résultats des divers examens
faits sur place, tels que consignés dans les rapports rédigés à ces occa-
sions. La Cour reviendra plus en détail sur ces rapports lorsqu'elle
s’interrogera sur leur portée juridique dans le cadre de son analyse de la
conduite ultérieure des parties au traité de 1890 (voir paragraphes 52-70
ci-après). Elle notera toutefois dès maintenant les éléments qui suivent:

1) en 1912, le capitaine H. E. Eason, de la police du Bechuanaland, a
traversé la région en question et a conclu dans son rapport de recon-
naissance :

«Là [c’est-à-dire autour de l’île de Kissikiri (Kasikili)] j'estime que
c’est sans aucun doute le chenal nord qui doit être considéré comme le
chenal principal. A l’extrémité occidentale de l’île, en cette période de
l’année, le chenal nord est large de plus de 100 pieds [30,50 mètres] et
sa profondeur est de 8 pieds [2,40 mètres], et le chenal sud a une lar-
geur d’environ 40 pieds {12,20 mètres] et une profondeur de 4 pieds
[1,20 mètre]. Ce chenal sud est principalement un bras mort et, s’il y a
du courant, celui-ci s'écoule vers le nord»;

2) un rapport conjoint rédigé le 19 janvier 1948 par MM. L. F. W. Trol-
lope et N. V. Redman, respectivement magistrat de la partie orientale
de la bande de Caprivi et commissaire de district de Kasane (Bechua-
naland), contient sur ce point les conclusions suivantes:

«Nous sommes également d’avis que le «chenal principal» se trouve
au niveau de la voie d’eau qui inclurait l’île [de Kasikili] en question
dans le protectorat du Bechuanaland»;

3) quant au rapport conjoint établi le 15 juillet 1985 par une commission
mixte d'experts de l’Afrique du Sud et du Botswana, il a donné lieu à
la conclusion ci-après: « Le chenal principal du fleuve Chobe contourne
maintenant l'île de Sidudu/Kasikili en ses points ouest et nord.»

Ainsi, les trois examens effectués sur le site à différentes époques ont
conduit à la conclusion que le chenal principal du Chobe était le chenal
nord.

*

43. La Cour recherchera maintenant comment et dans quelle mesure
l’objet et le but du traité peuvent clarifier le sens à attribuer à ses termes.

31
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1073

Il s’agit en l’espèce non d’un traité délimitant des frontières à proprement
parler mais d’un traité délimitant des sphères d’influence, que les Parties
acceptent néanmoins comme le traité déterminant la frontière entre leurs
territoires. Le principal souci de chaque partie contractante était de pro-
téger la sphère soumise à son influence contre toute intervention de
l’autre et d’exclure tout risque de différends futurs. L'article VII du traité
de 1890 est ainsi libellé:

«Les deux puissances s'engagent à ne pas intervenir dans une
sphère d'influence attribuée à l’autre puissance en vertu des ar-
ticles | à IV. Chaque puissance s’interdit, à l’intérieur de la sphère
d'influence de l’autre puissance, de procéder à des acquisitions, de
conclure des traités, d’accepter des droits souverains ou des protec-
torats ou de contrarier l’expansion de l’influence de l’autre puis-
sance.

Il est entendu qu'aucune personne physique ou morale de l’une ou
de l’autre puissance ne peut exercer de droits souverains dans une
sphère attribuée à l’autre puissance, sans le consentement de cette
dernière.»

Les puissances contractantes, en choisissant les termes «centre du che-
nal principal», avaient l’intention d’établir une frontière séparant leurs
sphères d’influence même dans le cas d’un cours d’eau ayant plusieurs
chenaux. Sur les chenaux du Chobe, elles ne possédaient que des infor-
mations rudimentaires. Si elles savaient que de tels chenaux existaient, en
revanche leur nombre, leurs particularités, leur navigabilité, etc., et leur
importance relative demeuraient pour elles inconnus. Cette situation
explique la méthode choisie pour définir la frontière méridionale de la
bande de Caprivi.

La Cour a déclaré dans l'affaire du Temple de Préah Vihéar (fond):

«Il existe des traités définissant des frontières qui se bornent à se
référer à la ligne de partage des eaux ou à la ligne de crête, sans pré-
voir en outre une délimitation.» (C.J. Recueil 1962, p. 34.)

Elle a ajouté dans son arrêt que c’est «une façon évidente et commode
de décrire la frontière objectivement quoique en termes généraux»
(ibid., p. 35). En l’occurrence, les parties contractantes ont adopté une
approche similaire.

44, La Cour observe que la navigation semble avoir été un élément qui
a orienté le choix des puissances contractantes lorsqu'elles ont procédé à
la délimitation de leurs sphères d’influence. En effet, les grands fleuves de
l'Afrique ont traditionnellement offert aux puissances colonisatrices des
voies de pénétration à l’intérieur du continent africain. C’est pour avoir
un accès au Zambèze que l’Allemagne a exigé «une bande de territoire
dont la largeur ne pourralit] être inférieure à 20 miles anglais» — termes
qui furent finalement repris dans les dispositions du paragraphe 2 de
l'article III du traité. Cette bande de territoire permet certes d’accéder au
Zambèze, mais elle a comme frontière méridionale le Chobe, qui était

32
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1074

apparemment supposé être navigable comme le suggère l’utilisation du
terme «thalweg» dans le texte allemand du traité. Les difficultés que
posait la voie terrestre à cause des inondations régulières, ainsi que les
obstacles à la navigation sur le Chobe, étaient, selon toute probabilité,
mal connus à l’époque.

45. Le fait que les termes «centre du chenal principal» ont été inclus
dans le projet de traité à l’initiative du Gouvernement britannique laisse
supposer que la Grande-Bretagne entendait tout autant que l’Allemagne
avoir un accès au Zambèze. Les parties contractantes, pour séparer leurs
sphères d'influence, ont choisi «le centre du chenal principal» du Chobe,
assurant ainsi une frontière sûre et reconnaissable à distance dans une
voie d’eau supposée navigable. Il est permis de penser que la navigation a
été l’un des motifs à la base de leur décision, mais la Cour ne considère
pas qu'elle ait été le seul but des dispositions du paragraphe 2 de l’article
IIT du traité. En se référant au chenal principal du Chobe, les parties
entendaient à la fois s’assurer la libre navigation sur ce fleuve et procéder
à une délimitation aussi précise que possible de leurs sphères d’influence
respectives.

x *

46. Les travaux préparatoires du traité concernant le sud-ouest de
l'Afrique et notamment la bande de Caprivi appuient ce raisonnement.

Les premiers essais ayant pour objet de rendre compte de l’accord des
parties décrivaient simplement la frontière comme suivant le cours du
Chobe, sans référence à aucun chenal. L’accord provisoire paraphé le
17 juin 1890 par lord Salisbury et le comte Hatzfeldt stipulait à son
article IT:

«La frontière entre le territoire allemand et le territoire anglais du
sud-ouest de l’Afrique suivra, à partir du point qui a été convenu
dans des arrangements antérieurs, le 22° degré de latitude sud (en
laissant le lac Ngami à l’Angleterre) à l’est jusqu’au 21° degré de lon-
gitude, allant de là au nord où ce degré touche le 18° degré de lati-
tude sud. De là, la ligne de démarcation se portera à l’est, longeant le
centre du fleuve Tschobi jusqu’à son confluent avec le Zambèze.»

Le texte établi ensuite par les négociateurs britanniques et allemands et
transmis au Foreign Office le 21 juin 1890 sous forme de projet d’accord
se lisait ainsi:

«[La frontière] longe ce parallèle vers l’est jusqu’au Chobe et suit
le centre de ce fleuve jusqu’à son confluent avec le Zambèze, où elle
s'arrête. Il est entendu qu’en vertu du présent arrangement l’Alle-
magne aura libre accès de son protectorat au Zambèze par le
Chobe. »

Le 25 juin 1890, la partie britannique proposa ce qui suit: «A l’article

33
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1075

IL, paragraphe 2, après les mots «Chobe et suit le centre», il faut ajouter
les mots «du chenal principal».»

La proposition fut acceptée par la partie allemande et traduite par: «in
der Thal-Linie des Hauptlaufes dieses Flusses». Finalement, le mot Thal-
Linie fut remplacé par le mot Thalweg. Le texte allemand est donc une
traduction littérale de la proposition britannique et suit le texte anglais.
On peut donc à juste titre supposer que ces termes sont synonymes et que
le texte anglais, comme le texte allemand, expriment correctement et pré-
cisément la volonté des parties contractantes.

* *

47. Dans l'instance, le Botswana et la Namibie se sont abondamment
référés à la conduite ultérieure des parties au traité de 1890 — ainsi
qu’à celle de leurs successeurs — en tant qu’élément d’interprétation de
celui-ci.

48. Le paragraphe 3 de l’article 31 de la convention de Vienne de 1969
sur le droit des traités, qui, comme il a déjà été indiqué, reflète le droit
coutumier (voir paragraphe 18 ci-dessus), est ainsi libellé:

«Article 31
Règle générale d'interprétation
3. Il sera tenu compte, en même temps que du contexte:
a) de tout accord ultérieur intervenu entre les parties au sujet de
l'interprétation du traité ou de l’application de ses dispositions;
b) de toute pratique ultérieurement suivie dans l’application du
traité par laquelle est établi l’accord des parties à l’égard de
l'interprétation du traité;
»

49. S’agissant de l’« accord ultérieur» visé à l'alinéa a) de cette disposi-
tion, la Commission du droit international, dans son commentaire sur ce
qui était alors l'article 27 du projet de convention, a indiqué ce qui suit:

«un accord sur l’interprétation d’une disposition réalisé après la
conclusion du traité constitue une interprétation authentique des
parties, qui doit étre réputée incorporée au traité aux fins de son
interprétation» (Annuaire de la Commission du droit international,
1966, vol. II, p. 241, par. 14).

Quant à la «pratique ultérieurement suivie», dont il est question a
Valinéa 5) de ladite disposition, la Commission, dans le même commen-
taire, en a souligné toute importance en ces termes:

«L'importance, en tant qu’élément d’interprétation, de cette pra-
tique ultérieurement suivie dans Vapplication du traité est manifeste
car elle constitue une preuve objective de l’accord des parties sur le

34
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1076

sens du traité. Le recours à cette pratique en tant que moyen d’inter-
prétation est solidement établi dans la jurisprudence des tribunaux
internationaux.» (Op. cit., p. 241, par. 15.)

50. De fait, la Cour elle-même, par le passé, lorsqu'elle a été amenée à
interpréter les dispositions d’un traité, a fréquemment examiné la pra-
tique ultérieurement suivie par les parties dans l’application de ce traité
(voir par exemple Détroit de Corfou, fond, arrêt, CLJ. Recueil 1949,
p. 25; Sentence arbitrale rendue par le roi d'Espagne le 23 décembre
1906, arrét, C.ILJ. Recueil 1960, p. 206-207; Temple de Préah Vihéar,
fond, arrêt, CI.J. Recueil 1962, p. 33-35; Certaines dépenses des Nations
Unies (article 17, paragraphe 2, de la Charte), avis consultatif, C1J.
Recueil 1962, p. 157, 160-I61 et 172-175; Activités militaires et parami-
litaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amé-
rique), compétence et recevabilité, arrêt, C.J. Recueil 1984, p. 408-413,
par. 36-47; Différend territorial (Jamahiriya arabe libyenneTchad),
arrêt, C.I.J. Recueil 1994, p. 34-37, par. 66-71; Licéité de l'utilisation des
armes nucléaires par un Etat dans un conflit armé, avis consultatif, C.LJ.
Recueil 1996 (I), p. 75, par. 19).

51. Si les Parties à la présente affaire conviennent que les accords
interprétatifs et la pratique ultérieure constituent des éléments d’interpré-
tation d’un traité en vertu du droit international, en revanche elles
s’opposent sur les conséquences qu’il y a lieu de tirer des faits de l’espèce
quant à l'interprétation du traité de 1890.

*

52. Aux fins d’étayer Pinterprétation qu’il donne du paragraphe 2 de
l’article III du traité de 1890, le Botswana invoque principalement trois
séries de documents: un rapport de reconnaissance du Chobe établi
en août 1912 par un officier de police du protectorat du Bechuanaland, le
capitaine Eason; un arrangement intervenu en août 1951 entre un magis-
trat de la partie orientale de la bande de Caprivi, le major Trollope, et un
commissaire de district du protectorat du Bechuanaland, M. Dickinson,
ainsi que les échanges de correspondance ayant précédé et suivi cet arran-
gement; et un accord conclu en décembre 1984 entre les autorités du
Botswana et celles de Afrique du Sud à l’effet de charger une commis-
sion mixte d’effectuer un levé commun sur le Chobe, ainsi que le rapport
de cette commission.

La Cour examinera successivement ces trois séries de documents, aux
fins de déterminer quelles conclusions peuvent en étre tirées au regard des
règles exprimées au paragraphe 3 de l’article 31 de la convention de
Vienne.

53. Vers 1910, des négociations furent engagées entre l’Allemagne et la
Grande-Bretagne au sujet de la frontière entre leurs possessions respec-
tives dans la région de la bande de Caprivi à l’ouest de l'intersection
entre le 18° parallèle et le Chobe, et il fut considéré de soumettre cette
question à l’arbitrage.

35
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1077

Envisageant l'éventualité que les discussions fussent étendues à la fron-
tière à l’est de ce point, le secrétaire d'Etat britannique aux colonies, dans
une lettre en date du 14 janvier 1911, adressée au haut commissaire res-
ponsable du Bechuanaland, s’exprimait ainsi:

«Je saisis cette occasion pour faire observer que, dans la deuxiéme
clause de l’article III de l'accord de 1890 entre l’Angleterre et l’Alle-
magne, il est précisé que la frontière «suit le centre du chenal prin-
cipal de ce fleuve (le Chobe) jusqu’a son confluent avec le Zambéze».
Comme, dans cette partie de son cours, le Chobe se divise en plu-
sieurs chenaux qui se réunissent ensuite, il convient d’examiner aussi
quel est le chenal principal ... je demanderai que me soient commu-
niquées toutes les informations disponibles de sources locales qui
pourraient appuyer les vues selon lesquelles le chenal nord est le che-
nal principal. Ces informations devraient être accompagnées d’une
carte et, si possible, de mesures des cours d’eau, et devraient se pré-
senter sous une forme qui, au besoin, puisse être soumise à l’arbitre
parmi les pièces présentées par le gouvernement de Sa Majesté. »

C’est dans ce contexte que le capitaine Eason fut chargé d'établir un
«rapport concernant le chenal principal du Linyanti (ou Chobe)». Dans
ce rapport, qui porte la date du 5 août 1912, on lit notamment ce qui
suit:

«A 2 miles [3,20 kilomètres] en amont des rapides, on trouve l’île
de Kissikiri. Là, j’estime que c’est sans aucun doute le chenal nord
qui doit être considéré comme le chenal principal. A l'extrémité occi-
dentale de l’île, en cette période de l’année, le chenal nord est large
de plus de 100 pieds [30,50 mètres] et sa profondeur est de 8 pieds
[2,40 mètres], et le chenal sud a une largeur d’environ 40 pieds [12,20
mètres] et une profondeur de 4 pieds [1,20 mètre]. Ce chenal sud est
principalement un bras mort et, s’il y a du courant, celui-ci s’écoule
vers le nord. Les autochtones qui vivent à Kasika, en territoire alle-
mand, y pratiquent actuellement la culture.»

Il n’est pas contesté que l’île de Kissikiri est l’île dénommée plus tard
Kasikili/Sedudu.

54. Dans son mémoire, le Botswana a allégué que le rapport Eason
était constitutif d’une pratique relative à l’application du traité de 1890.
La Namibie l’a contesté en faisant notamment valoir que la Grande-Bre-
tagne n'avait formulé aucune revendication sur cette base, alors que ses
échanges de correspondance avec l'Allemagne au sujet du reste de la
frontière méridionale s’étaient poursuivis jusqu’à ce qu’éclate la première
guerre mondiale. Toutefois, dans le dernier état de son argumentation, le
Botswana, qui n’a pas pour autant renoncé à se prévaloir du rapport
Eason à d’autres fins, a reconnu que ce rapport ne pourrait être pris en
considération au titre d’une pratique ultérieure concernant l'application
du traité de 1890.

55. La Cour est, elle aussi, d’avis que le rapport Eason et les circons-

36
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1078

tances qui l'entourent ne sauraient être considérés comme constitutifs
d'une «pratique ultérieurement suivie dans l’application du traité» de
1890, au sens de l'alinéa 6) du paragraphe 3 de l’article 31 de la conven-
tion de Vienne. Elle relève en effet que ledit rapport semble n’avoir
jamais été communiqué à l’Aflemagne et avoir toujours conservé un
caractère interne. Par ailleurs, la Cour observe que le Gouvernement bri-
tannique lui-même n’a jamais donné de suite à ce rapport, ni après son
établissement (l'arbitrage envisagé n’ayant pas eu lieu), ni ultérieurement
(par exemple lors de l'occupation de la bande de Caprivi par des troupes
britanniques pendant la première guerre mondiale ou alors que ce terri-
toire était administré par les autorités britanniques au nom de l’Afrique
du Sud entre 1921 et 1929).

56. En 1947, un entrepreneur de transport du Bechuanaland, M. Ker,
se proposa de faire descendre du bois d’œuvre par le Chobe en emprun-
tant le chenal nord. Il obtint l'autorisation nécessaire de l'administrateur
compétent dans la bande de Caprivi, le major Trollope, mais saisit éga-
lement les autorités du Bechuanaland. Une correspondance s’ensuivit
entre le major Trollope et le commissaire adjoint de district à Maun
(Bechuanaland), M. Redman. Par lettre du 18 décembre 1947, M. Red-
man s’adressa au major Trollope en ces termes:

«1. Vai l'honneur de vous informer que j’ai reçu de la Zambezi
Transport & Trading Company, une lettre dans laquelle elle exprime
son souhait de reprendre le transport de bois d’ceuvre par voie flu-
viale à partir de Serondella, mais indique que vous lui avez précisé
que le chenal entre Kasane et Serondella — chenal que la compagnie
a l’intention d’utiliser — était situé dans la bande de Caprivi.

2. Je crois savoir qu’en période de basses eaux, ce chenal est le
seul lien fluvial entre Kasane et Serondella. Je suggére donc que, s’il
est prouvé que ce chenal débouche dans la bande de Caprivi a partir
du Chobe — le long duquel se trouve notre frontière —-, il serait bon
— à la fois dans notre intérêt à tous et pour des considérations
d’ordre pratique — de convenir arbitrairement que la moitié de ce
chenal sera incluse dans ce territoire pour les besoins de la Zambezi
Transport & Trading Company du Zambèze en matière de transport
de bois d’ceuvre.

3. Toutefois, si le chenal dont il est question fait partie intégrante
du Chobe et n’en est pas un simple bras, alors il semble probable que
la véritable frontiére soit formée par le chenal d’eau profonde — ce qui
signifierait que la compagnie ne pénétrerait pas dans votre territoire.

4. Jaimerais avoir votre avis sur la question.»

Par lettre du 3 janvier 1948, le major Trollope répondit 4 M. Redman
qu’il était prêt à proroger indéfiniment V’autorisation originellement
donnée à M. Ker pour six mois; et il ajouta:

«4. Au sujet de la question plus générale que vous avez soulevée
(celle de savoir si le tronçon du cours d’eau considéré est effective-

37
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1079

ment situé dans la partie orientale de la bande de Caprivi — ou si, en
fait, il constitue la frontière), je reconnais volontiers qu’elle ne laisse
pas de poser des difficultés. Je reconnais en outre qu’il s’agit là d’une
question qui intéresse nos deux administrations et que ce n’est pas
simplement une affaire entre mes services et M. Ker.

5. À ce sujet, je propose que moi-même et votre assistant à
Kasane examinions officieusement la question et soumettions ensuite
des rapports (en commun si nous pouvons nous mettre pleinement
d’accord) à nos administrations respectives pour que la question soit
réglée de manière définitive et officielle. »

57. Le 19 janvier 1948, le major Trollope et M. Redman (alors com-
missaire de district à Kasane, Bechuanaland) établirent un rapport
conjoint intitulé «Frontière entre le protectorat du Bechuanaland et la
partie orientale de la bande de Caprivi: île de Kasikili». S’étant référés
aux termes du paragraphe 2 de l’article III du traité de 1890, les deux
administrateurs, dans ce rapport, s'exprimèrent comme suit:

«3, Après reconnaissance séparée du terrain et examen d’une
photographie aérienne, nous constatons que le «chenal principal» ne
suit pas la voie navigable qui est généralement indiquée sur les cartes
comme constituant la frontière entre les deux territoires.

4. Notre opinion est que le «chenal principal» se situe dans la
voie d’eau qui engloberait l'île en question dans le protectorat du
Bechuanaland.

5. D'autre part, après enquête, nous avons établi que, depuis 1907
au moins, l’île est utilisée par les membres des tribus de la partie
orientale de la bande de Caprivi et que c’est encore le cas aujourd’hui.

6. Rien n'indique, à notre connaissance, que l’île ait été utilisée,
ou revendiquée, par des membres des tribus ou les autorités du
Bechuanaland, ou qu'il ait été fait objection à l’utilisation de cette île
par les membres des tribus du Caprivi.

7. Cependant, nous constatons que la région située du côté de la
frontière qui appartient au Bechuanaland n'est, à aucune fin pra-
tique, occupée par des tribus africaines.

8. Nous consignons les faits ci-dessus en soulignant tout particu-
lièrement que nous n’avons ni formé, ni exprimé la moindre opinion
commune quant aux incidences de ces faits sur la propriété de l’île. »

58. Par lettre du 21 janvier 1948, le major Trollope transmit copie du
rapport au secrétaire d'Etat aux affaires autochtones à Pretoria. Dans
cette lettre, le magistrat de la bande de Caprivi indiquait notamment ceci:

«le traité est libellé très clairement et, comme je l'ai déjà fait obser-
ver, d’une manière qui favorise les prétentions du Bechuanaland. I]
n’est cependant pas inutile de dire que, par notre occupation, nous
sommes en situation de possesseurs et que c’est, semble-t-il, au pro-
tectorat qu’il appartiendrait de prouver le bien-fondé de sa demande
s’il voulait nous empêcher de poursuivre notre occupation»:

38
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1080

et il proposait diverses solutions, après avoir observé que «[I]es autorités
du Bechuanaland souhaiteraient vivement que le chenal nord soit reconnu
comme constituant la frontière parce que ce tronçon du cours d’eau est
navigable et donne accès à des portions plus en amont du Chobe — ce
qui n’est pas le cas du chenal sud».

De son côté, M. Redman fit tenir une copie du rapport conjoint au
secrétaire du gouvernement à Mafeking par lettre du 26 janvier 1948.
Dans cette lettre, le commissaire de district précisait notamment que les
barges de M. Ker ne pouvaient «transiter par le chenal sud lorsque le
fleuve n’[était} pas en crue» et qu'il était «même difficile à une petite
embarcation de s’y frayer un passage»: que «la carte figurant la frontière
du territoire dans le chenal sud [était] inexacte et qu’elle a[vait] probable-
ment été dressée par quelqu’un qui n'avait pas examiné le fleuve pour en
déterminer le chenal principal»; que, selon «de plus amples informations
[reçues] d’un habitant de Vile ... un chef Caprivi ... aurait demandé en
1924 au ... magistrat résident de Kasane la permission pour ses gens de
cultiver sur Vile»; et que «la cession de l’île empêcherait le territoire
concerné d'utiliser librement le Chobe lequel, un jour, pourrait s’avérer
être une voie d’eau extrêmement importante».

59. La transmission, par le major Trollope et M. Redman, du rapport
conjoint du 19 janvier 1948 à leurs autorités respectives donna lieu à
divers échanges de correspondance entre celles-ci.

Le 14 octobre 1948, le secrétaire auprès du premier ministre d'Afrique
du Sud, chargé des affaires extérieures, adressa une lettre au secrétaire
administratif auprès du haut commissaire pour le Bechuanaland à Preto-
ria, dans laquelle, tout en prenant note des conclusions du rapport Trol-
lope-Redman quant à l'identification du «chenal principal» autour de
l'île de Kasikili, il proposait un arrangement dans les termes suivants:

«Le gouvernement de l’Union est désireux de protéger les droits
des membres des tribus de la bande de Caprivi sur l’île et il apparaît
que les autorités du Bechuanaland souhaitent utiliser le chenal nord
pour la navigation. Comme il semble qu’il n’y ait pas conflit d’inté-
rêts, 1l devrait être possible de trouver un arrangement mutuellement
satisfaisant. Nous vous serions reconnaissants de bien vouloir nous
faire connaître votre point de vue à ce sujet.»

En réponse, le secrétaire administratif lui fit savoir le 4 novembre 1948

«que le commissaire résident du protectorat du Bechuanaland a[vait]
donné ordre au commissaire de district à Kasane d’autoriser les
membres des tribus de la bande de Caprivi à cultiver le sol de l’île de
Kasikili, s'ils le souhaitent, en vertu d’un permis annuel renouve-
lable».

Cette réponse ne parut pas satisfaisante au secrétaire chargé des affaires
extérieures de l’Afrique du Sud qui, par une nouvelle lettre, en date du
14 février 1949, s’adressa au secrétaire administratif en ces termes:

«Je note que votre administration est préte a autoriser les

39
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1081

membres des tribus de la bande de Caprivi à cultiver l’île de Kasikili
en vertu d’un permis annuel renouvelable, mais je suis chargé de
vous faire savoir que ce n’est pas là ce que le gouvernement de
l’Union avait à l'esprit.

Il ressort clairement des informations disponibles que les membres
des tribus de la bande de Caprivi utilisent l’île depuis très longtemps
et que leur droit d’agir ainsi n’a jamais été contesté, ni par les mem-
bres des tribus, ni par les autorités du Bechuanaland.

Nous pensions que les autorités du Bechuanaland s’intéressaient
avant tout à la possibilité d'utiliser le chenal nord du Chobe pour la
navigation.

Je vous ai donc écrit afin de déterminer s’il ne serait pas possible
de conclure un accord dont l'élément principal serait que votre
administration reconnaitrait les prétentions de l’Union sur l’île de
Kasikili, sous réserve que l’Union délivre une autorisation générale
d'utiliser le chenal nord pour la navigation.»

Par lettre du 6 juin 1949, le haut commissaire pour le Bechuanaland
rendit compte de cette proposition sud-africaine au secrétaire d’Etat
chargé des relations avec le Commonwealth à Londres. Dans sa lettre, le
haut commissaire indiquait que le gouvernement de l’Union avait «pro-
posé d'apporter une légère modification à la frontière septentrionale du
protectorat du Bechuanaland»; i! précisait que «jusqu’à présent, on
considérait que cette île faisait partie de la bande de Caprivi car les cartes
indiqu[aient] que le chenal principal pass[ait] au sud de l’île»; il sou-
lignait, en se référant au rapport conjoint du 19 janvier 1948 joint a sa
lettre, que

«[lja question de l'emplacement exact de la frontière a[vait] été sou-
levée par une entreprise qui a[vait] intention de transporter du bois
d’ceuvre sur le Chobe, et [que] le gouvernement de l’Union, après
avoir examiné la question, a[vait] conclu que le chenal principal se
trouvait au nord de l’île et que son cours n’avait pas varié de
mémoire d'homme » :

et concluait:

«4, Le commissaire résident du protectorat du Bechuanaland
estime qu'il n’est pas nécessaire de s'opposer à la proposition de
l'Union de faire passer la frontière par le chenal sud si l’utilisation
du chenal nord pour la navigation est garantie pour les habitants et
le gouvernement du protectorat du Bechuanaland. Cette garantie, le
gouvernement de l’Union est disposé à l’accorder.

5. Dans ces conditions, je considère la proposition du gouverne-
ment de l’Union comme acceptable et serais heureux que vous
l'approuviez. »

Finalement, à l’issue de consultations avec les autorités chargées des
relations avec le Commonwealth, le Bechuanaland déclina la proposition
sud-africaine. Cette réaction apparaît avoir été motivée, en particulier,

40
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1082

par des difficultés liées à l’existence du mandat sur le Sud-Ouest africain.
Ainsi, dans une communication datée du 24 août 1949, le secrétaire prin-
cipal auprès du haut commissaire pour le Bechuanaland exposait au
secrétaire auprès du premier ministre d'Afrique du Sud que «la légère
modification proposée [par le Gouvernement sud-africain] sembl[ait] de
peu d'importance en soi» mais qu’«un examen des incidences juridiques
et politiques a[vait] montré qu'elle entrainerait certaines difficultés tant
du point de vue du droit international qu’en ce qui concerne une éven-
tuelle incertitude quant à la compétence territoriale». Ces points étaient
notamment explicités comme suit dans une longue lettre que le bureau
des relations avec le Commonwealth à Londres adressa le 20 octobre
1949 au haut commissaire pour le Bechuanaland:

«nous convenons que cette très légère modification du tracé de la
frontière n’a pas en soi d'importance intrinsèque et que nous n’avons
aucune objection à formuler quant au fond. Toutefois, il semble
qu'il faille vous informer de certaines difficultés de nature à la fois
juridique et politique... En premier lieu, il convient de considérer
l'aspect international... En vertu de l’article 7 du mandat, aucune
modification n’est réalisable sans le consentement du Conseil de la
Société des Nations. Dans la mesure où le mandat est toujours en
vigueur, on pourrait en conclure qu’il convient donc d’en référer à
un organe des Nations Unies ou bien qu’il est impossible de procé-
der à la moindre rectification de frontière. Certes, il est possible que
personne n'émette d’objection au sein des Nations Unies, puisque la
proposition consiste en un accroissement territorial et non pas en
une réduction, mais l'éventualité d’une objection ne peut être igno-
rée. En second lieu, il faut considérer l'effet de la rectification du
point de vue du droit interne. Les choses sont plus complexes à ce
niveau. L'île est apparemment habitée, il y est donc certainement
commis parfois des infractions et des litiges de caractère civil ne sont
pas à exclure... Comme la solution dépend d’un accord conclu entre
le Royaume-Uni et l'Allemagne, il ne semble à priori y avoir aucune
raison de ne pas procéder à une rectification pleinement valable aux
fins du droit interne au moyen d’un nouvel accord conclu entre le
Royaume-Uni et l’Union sud-africaine. Malheureusement, sur ce
point, le droit international influe sur le droit interne, car le mandat
crée une difficulté technique... L’idée qu’une ordonnance adoptée en
conseil opère une cession de territoire, aussi petit, aussi minime qu'il
soit, en faveur du Sud-Ouest africain prête à objection car la publi-
cité faite autour de cette décision risque de susciter la curiosité puis
des critiques de la part de ceux qui reprochent au gouvernement de
l'Union de refuser de placer le Sud-Ouest africain sous régime de
tutelle. »

De même, dans une lettre du 10 mai 1951, adressée au secrétaire auprès
du premier ministre d’Afrique du Sud par le haut commissaire, celui-ci
indiquait :

41
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1083

«Les conseillers juridiques du secrétaire d’Etat aux relations avec
le Commonwealth ont examiné la possibilité qu’une déclaration soit
faite au nom du gouvernement du protectorat du Bechuanaland, qui
dirait que les prétentions formulées ne situent pas l’île à l’intérieur
des frontières du protectorat. Je crains que cette proposition ne leur
ait semblé de nature à créer de multiples complications juridiques de
caractère international dont la solution soulèverait des difficultés
hors proportion avec l'importance de l'affaire»:

et d'ajouter:

«Le gouvernement du protectorat du Bechuanaland voudra peut-
être prendre des dispositions pour que certaines terres de lîle puis-
sent être cultivées un jour par les quelques fonctionnaires africains
qui vivent à Kasane. Indépendamment de cette question mineure, je
me permettrai de dire qu’il me paraît peu probable que l’évolution
de la situation, dans un avenir prévisible, soit préjudiciable aux inté-
rêts des membres des tribus de la bande de Caprivi qui ont utilisé
l’île dans le passé. Je pense qu’il devrait être possible, par des me-
sures administratives, de parer à toutes difficultés qui surgiraient au
sujet de l'île et de la voie d'eau adjacente, sans modifier la situation
juridique existante ... on prendra pour hypothèse que la libre utilisa-
tion du chenal principal du Chobe, au nord de l’île, continuera d’être
assurée conformément aux règles internationales régissant les voies
d’eau qui constituent [a frontière entre deux Etats.»

60. C’est un langage très semblable que M. Dickinson, qui avait entre-
temps succédé à M. Redman comme commissaire de district à Kasane
(Bechuanaland), utilisa dans une lettre qu'il adressa le 5 juillet 1951 au
major Trollope «concernant l’île de Kasikili». Après avoir exposé que
«les incidences juridiques, d’ordre international, d’une séparation de l’île
de Kasikili du protectorat du Bechuanaland soulèveraient des difficultés
disproportionnées » au regard de l'importance de la question, il concluait:

«Je crois donc devoir dire que la situation actuelle, qui autorise
une utilisation pleine et entière de l’île par les membres de vos tribus
pour le pacage et les cultures ainsi que l'utilisation non contestée du
cours d'eau septentrional par nous, en vertu du droit international
régissant les voies navigables qui constituent la frontière commune
de deux Etats, devrait paraître entièrement satisfaisante au gouver-
nement du protectorat du Bechuanaland et, je n’en doute pas, aussi
au vôtre.»

Dans sa réponse en date du 4 août 1951, le major Trollope convint que
«ce «tohu-bohu» [était] tout a fait hors de proportion avec l'importance
de la question», ajoutant qu’il y aurait lieu de «laisser toute la question
retomber dans l’oubli qui lui convient et d’où on n’aurait jamais dû
la laisser sortir». Toutefois, il contesta certaines formules utilisées par
M. Dickinson dans sa lettre et souligna ce qui suit:

42
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1084

«Je trouve ... quelque peu gênant de convenir officiellement que
nous devrions être «autorisés» à utiliser l’île et que nous devrions
reconnaître l’«utilisation non contestée du cours d’eau septentrional
en vertu du droit international régissant les voies navigables qui
constituent la frontière commune de deux Etats.» Il serait tout à fait
possible d’invoquer un tel accord pour soutenir à tort ou à raison
que notre occupation se fonde sur des autorisations et sur des permis
— ce que nous ne reconnaissons évidemment pas.»

En conséquence, le major Trollope proposa à son correspondant le gen-
tlemen's agreement suivant:

«a) nous admettons ne pas étre du méme avis sur le probléme juri-
dique relatif a l’île de Kasikili et la question connexe de la voie
d’eau septentrionale:

b) les arrangements administratifs que nous prenons ci-après sont
absolument sans préjudice du droit des responsables du protec-
torat et de ceux de la bande de Caprivi de poursuivre l'examen
de la question juridique visée à l’alinéa a) s’il est jugé souhai-
table de le faire à un moment quelconque et ces arrangements
ne pourront pas être invoqués pour soutenir que l’un ou l’autre
des territoires a admis quoi que ce soit ou bien a renoncé à
quelque prétention que ce soit;

c) compte tenu de ce qui précède, la situation redevient celle qui
existait de facto avant que toute la question prenne un aspect
litigieux en 1947 — c’est-à-dire que l’île de Kasikili continuera
d’être utilisée par les membres des tribus du Caprivi et que la
voie d’eau septentrionale continuera de servir de «voie de cir-
culation ouverte à tous».»

Et le major Trollope de préciser:

«ce gentlemen's agreement ne peut être censé avoir d’effet que sur les
arrangements passés entre nos deux administrations. Je doute forte-
ment qu'il soit sage d’en étendre la portée, car cela susciterait toutes
sortes de questions de droit international et autres impondérables
sans rapport avec la situation qu’à mon avis nous ne devrions exa-
miner que lorsqu’elles se poseront.»

Par lettre du 11 août 1951, M. Dickinson indiqua que l'accord en trois
points proposé par le major Trollope lui paraissait être «la solution la
plus raisonnable» et qu’il l’«approuv[ait] entièrement». Il suggéra cepen-
dant d’y ajouter un alinéa d) «pour dire que rien dans les trois alinéas qui
précèdent ne doit être interprété comme interdisant aux tribus du protec-
torat du Bechuanaland d'utiliser l’île pour la cultiver».

Le 23 août 1951, le major Trollope lui répondit ce qui suit:

«]. … Je crains que le point que vous soulevez ne mette des
bâtons dans les roues.
2. Il m'a semblé qu’en l'occurrence nous voulions tous deux réta-

43
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1085

blir la situation de fait telle qu’elle était avant que Ker ne sème le
trouble et laisser la situation juridique «en lair» pour que l’une ou
l'autre des parties puisse soulever librement ce problème-là par la
suite si cela se révèle nécessaire ou souhaitable.

3. Quelle que soit la situation en droit (c’est-à-dire indépendamment
de savoir si les membres de vos tribus ont des droits ou non), la situa-
tion en fait est que jamais, pendant toutes les années écoulées, ni à
l’époque de la présence allemande, ni à l’époque où la bande était
administrée par les autorités du protectorat du Bechuanaland, ni à
l’époque du Sud-Ouest africain, ni pendant mon administration (celle
de l'Union) — les membres des tribus du protectorat du Bechuanaland
n’ont cultivé l’île ni fait valoir qu'ils en avaient le droit, alors que les
membres des tribus du Caprivi l’ont toujours cultivée (voir les para-
graphes cing et six du rapport conjoint du 19 janvier 1948 rédigé par
Redman et par moi-même). Par conséquent, pour moi, reconnaître que
rien ne s'oppose à ce que les membres des tribus du protectorat du
Bechuanaland cultivent l’île ne me paraît pas rétablir le statu quo...»

A son tour, M. Dickinson précisa le 3 septembre 1951:

«Je dois reconnaître que vous avez raison, car il faut éviter que
«les bâtons» ne «cassent» les roues.

Vos alinéas a),b}, et c} résoudront donc les points dont il s’agit.
En d’autres termes nous revenons à la situation telle qu’elle existait
avant cet incident de parcours.

Je crois devoir vous préciser le point suivant: bien qu’il accepte la
situation et qu’il soit disposé à honorer cet accord, notre gouverne-
ment, dans n’importe quel débat, dans n’importe quelle polémique
concernant cette île à l’avenir, s’en tiendra fermement à sa position
qui est que l’île fait partie du protectorat du Bechuanaland et toute
prise de position concernant nos «accords administratifs» reposera
évidemment sur ce fait.»

Enfin, le 13 septembre 1951, le major Trollope s’adressa en ces termes
au nouveau commissaire de district à Kasane, M. McLaren:

«2. Très sincèrement, je crois que le risque d’avoir à l'avenir «un
débat ou une polémique» au sujet de l’île de Kasikili est extrême-
ment faible. Après tout, la situation concrète actuelle, à laquelle
nous sommes heureux de revenir, existe depuis des générations sans
qu'il y ait eu le moindre conflit — d’ailleurs, à mon avis, même le
contretemps récent n’avait pas lieu d’être.

3. Néanmoins, si les circonstances devaient faire resurgir la polé-
mique, la mise en garde de Dickinson est maintenant versée au dos-
sier. Peut-être ne serait-il pas inopportun que, moi aussi, je déclare
officiellement que, dans toute polémique qui pourrait surgir au sujet
de cette île, les responsables de la bande de Caprivi mettront la
même insistance à affirmer que la possession concrète de l’île et son
utilisation par eux pendant si longtemps sont légales.

44
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1086

5. Maintenant je me propose, si vous le voulez bien, de dire à mes
supérieurs qu'il n’est pas nécessaire de poursuivre l'examen de cette
question à un niveau élevé puisqu’un arrangement administratif
approprié a été conclu entre mes services et les vôtres, sans préjudice
aucun ni pour l’une ni pour l’autre partie...

P.S.: Il me semble que, si la polémique devait repartir, accidentel-
lement et non à dessein, ce serait le plus vraisemblablement parce
qu'un membre des tribus du protectorat du Bechuanaland «pénétre-
rait illégalement» dans l’île de Kasikili (ce serait illégal pour nous
mais vous verriez le problème juridique autrement). Je m'engage par
la présente à ne pas intervenir en pareil cas sans consulter d’abord
vos services pour savoir si vous souhaitez soulever l’ensemble de la
question. Pourrais-je pour le moment vous suggérer de conseiller aux
membres de vos tribus d'éviter de telles opérations, à moins évidem-
ment que le geste ne soit délibéré et ne vise à revendiquer l'exercice
d’un droit pour voir ce qu’il en est.»

Cette dernière communication donna lieu à l’envoi d’une dépêche, le
20 novembre 1951, par le secrétaire du gouvernement a Mafeking au
commissaire de district à Kasane, dans laquelle on lit notamment ceci:

«Il est donc possible de faire savoir au commissaire aux affaires
autochtones de la partie orientale de la bande de Caprivi que sa
recommandation est acceptée.

2. If est entendu que les seuls Africains du protectorat que la mise
en culture de l’île intéresse sont des fonctionnaires qui vivent à
Kasane et je suis chargé de leur faire donner pour instruction qu'ils
ne seront pas autorisés à labourer sur l’île.»

61. Chacune des Parties à la présente instance invoque a l’appui de ses
thèses le rapport conjoint de MM. Trollope et Redman et la correspon-
dance qui s’y rattache. Les conséquences qu’en tirent les Parties sont
cependant très éloignées. Le Botswana soutient qu’il ressort de ces docu-
ments que la frontière autour de l’île de Kasikili/Sedudu suit le chenal
nord du Chobe; la Namibie le conteste, prétendant qu’il découle des
mêmes documents que l’île faisait partie de la bande de Caprivi.

62. De l’ensemble de la documentation administrative et diplomatique
mentionnée ci-dessus, la Cour, pour sa part, retiendra les éléments sui-
vants: 1) jusqu’en 1947, aucune divergence de vues n’avait surgi entre,
d’une part, la Puissance administrant la bande de Caprivi et, d’autre part,
le Bechuanaland au sujet de la frontière dans la région de l'île de Kasikili/
Sedudu; 2) il semble que, compte tenu des cartes alors disponibles, la
frontière était jusque-là supposée se situer dans le chenal sud du Chobe;
3) en 1948, un administrateur local du Caprivi et un administrateur local
du Bechuanaland, «[a]près reconnaissance séparée du terrain et examen
d'une photographie aérienne», sont parvenus à la conclusion conjointe
que le «chenal principal» autour de Vile de Kasikili/Sedudu était le che-
nal nord (sans spécifier sur la base de quels critères); en même temps, les

45
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1087

deux administrateurs ont constaté que l’île était cultivée par des membres
de tribus de la bande de Caprivi, sans objection des autorités du Bechua-
naland, et que cette situation perdurait depuis au moins 1907; et ils ont
souligné n’avoir «ni formé, ni exprimé la moindre opinion commune
quant aux incidences de ces faits sur la propriété de l’île»; 4) les autorités
supérieures du Bechuanaland ont par la suite considéré que la frontière
autour de l’île se situait dans le chenal nord du Chobe et que les préten-
tions sud-africaines sur l’île elle-même n'étaient pas fondées au regard du
traité de 1890; elles ont néanmoins, dans un premier temps, envisagé de
satisfaire ces prétentions, pour autant que l'accès au chenal nord leur
demeure ouvert, puis, après avoir consulté Londres, y ont renoncé, esti-
mant qu'il en résulterait une modification de la frontière sujette à des dif-
ficultés diverses compte tenu du mandat sur le Sud-Ouest africain; 5) les
autorités supérieures de Afrique du Sud, sans contester que le «chenal
principal» autour de l'île de Kasikili/Sedudu puisse être le chenal nord, et
tout en se montrant flexibles quant à l’accès à celui-ci, ont nettement
affirmé leurs prétentions sur l’île; 6) les administrateurs locaux de la
bande de Caprivi et du Bechuanaland, conscients de la position de leurs
autorités supérieures respectives, mais désireux de sauvegarder leurs
bonnes relations de voisinage, se sont accordés pour consigner leur désac-
cord en droit et pour maintenir, jusqu'à nouvel ordre, le statu quo ante
(utilisation de Vile de Kasikili/Sedudu par les membres de tribus de la
bande de Caprivi et accès ouvert au chenal nord du Chobe); 7) ladmi-
nistrateur local de la bande de Caprivi a affirmé que la question «de la
voie d’eau septentrionale» était «connexe» par rapport à celle des
«aspects juridiques concernant l’île de Kasikili», et l'administrateur local
du Bechuanaland n’a pas contesté cette affirmation; et 8) la question de
l'accès à l’île d’autochtones du Bechuanaland n’a pas eu de suite.

63. De l’ensemble de ces éléments, la Cour conclut que les événements
ci-dessus rapportés, qui se sont déroulés entre 1947 et 1951, révèlent
Pabsence d’accord entre l’Afrique du Sud et le Bechuanaland quant à
emplacement de la frontière autour de l’île de Kasikili/Sedudu et au sta-
tut de l’île. Ces événements ne sauraient dès lors être constitutifs d’une
«pratique ultérieurement suivie dans l'application du traité [de 1890] par
laquelle est établi l’accord des parties à l’égard de l'interprétation du
traité» (convention de Vienne de 1969 sur le droit des traités, art. 31,
par. 3, al. b)). A fortiori ne peuvent-ils avoir donné lieu à un «accord ...
entre les parties au sujet de l'interprétation du traité ou de l’application
de ses dispositions» (ibid, art. 31, par. 3, al. a)).

64. En octobre 1984, un incident, au cours duquel des coups de feu
furent tirés, mit aux prises des membres des forces armées botswanaises
et des soldats sud-africains qui se déplaçaient à bord d’une petite embar-
cation sur le chenal sud du Chobe. Lors d’une réunion tenue à Pretoria,
le 19 décembre 1984, entre des représentants de divers ministères de
l'Afrique du Sud et du Botswana, il apparut que l'incident s'était produit
à la suite de divergences d’interprétation sur l'emplacement exact de la
frontière autour de l’île de Kasikili/Sedudu. Au cours de cette réunion,

46
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1088

référence fut faite aux termes du traité de 1890 et il fut convenu «qu’il y
a[vait] urgence à réaliser une étude conjointe afin de déterminer si le che-
nal principal du Chobe [était] situé au nord ou au sud de ile».

L'étude conjointe fut réalisée au début du mois de juillet 1985. Le
«rapport d'étude», établi le 15 juillet 1985, était précédé d’une analyse
des cartes disponibles, indiquant d’une part que les cartes antérieures à
1975 figuraient la frontière dans le chenal sud et d’autre part que le
Botswana, en 1975, avait publié une carte situant la frontière au nord et
à l’ouest de l’île: il en était conclu que «[l]a divergence de description de
la frontière entre les cartes de l’Afrique du Sud et celles du Botswana
a[vait] probablement contribué au dernier incident de frontière près de
Kasane». Par ailleurs, ledit rapport était également précédé d’un para-
graphe intitulé «Mandat pour l'étude», ainsi libellé:

«La réunion intergouvernementale tenue à Pretoria le
19 décembre 1984 a décidé qu’une étude conjointe serait réalisée afin
de déterminer si le chenal principal du Chobe se situe au nord ou
au sud de l’île Sidudu/Kasikili.

Des représentants des services cartographiques des deux pays,
accompagnés par des collaborateurs des départements des affaires
fluviales. se sont maintenant rendus sur les lieux pour procéder à un
levé du «thalweg» aux abords de l’île. Il est spécifiquement fait
mention du thalweg dans l’accord de 1890 entre l’ Angleterre et l’Alle-
magne.»

Le rapport lui-même spécifiait les coupes et sondages effectués, ainsi que
le matériel utilisé; il contenait notamment le passage suivant:

«Le bétail du Caprivi traverse le fleuve à la nage lorsque le pâtu-
rage fait défaut du côté du Caprivi. L'équipe a eu l’impression que
les séjours sur l’île étaient devenus plus rares au cours des dernières
années. Benson Mafwila [un vieux villageois de Kabuta] a raconté
qu'on avait payé l'impôt à Kasane dans les années vingt. Il faisait,
sans aucun doute, référence à la période allant de 1922 à 1929 pen-
dant laquelle la bande de Caprivi était administrée par le gouverne-
ment du protectorat pour le compte de l'Afrique du Sud. Le nom
sous lequel l’île est connue des Capriviens est Kasikili. C’est égale-
ment le nom caprivien pour le bras de fleuve qui coule autour de l’île
à l’ouest et au nord. Le nom d’île Sedudu a été donné ultérieurement
par le Botswana. Il existe une vallée Sidudu aux abords immédiats
du sud de l’île.»

Enfin, les conclusions jointes au rapport d’étude étaient les suivantes:

«Le chenal principal du Chobe contourne maintenant l’île Sidudu/
Kasikili par l’ouest et par le nord (voir carte C en annexe).

Les preuves dont on dispose semblent indiquer que tel a été le cas
au moins depuis 1912.

47
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1089

Il n’a pas été possible de vérifier si une inondation particulière-
ment violente a changé le cours du fleuve entre 1890 et 1912. Le capi-
taine Eason, de la police du protectorat du Bechuanaland, déclare à
la page 4 du chapitre I du rapport mentionné précédemment que des
inondations ont eu lieu en 1899 et en juin et juillet 1909.

A supposer que le chenal principal du fleuve se soit jamais trouvé
au sud de l’île, il est probable que l’érosion de la vallée Sidudu, que
l’on peut voir figurée sur la carte C en annexe, a provoqué l’ensable-
ment partiel du chenal sud.

Des photographies aériennes montrant les chenaux du fleuve au
voisinage de l’île se trouvent dans les archives des services cartogra-
phiques des deux pays. Elles ont été prises en 1925, 1943, 1972, 1977,
1981 et 1982. Les photographies ne font apparaître aucun change-
ment important de l'emplacement des chenaux.»

65. Le ministère des affaires étrangères du Botswana transmit officiel-
lement copie de cette étude conjointe au ministère des affaires étrangères
de l’Afrique du Sud, par une note verbale, en date du 4 novembre 1985,
qui portait ce qui suit:

«Le ministère des affaires étrangères rappelle que l’une des déci-
sions prises à la réunion du 19 décembre a été d'envoyer une com-
mission mixte d’experts techniques au Chobe afin de définir la fron-
tière entre le Botswana et la Namibie dans la région de l’île de
Sidudu/Kasikili. Le ministère des affaires étrangères a le plaisir de
joindre à cette note une copie du rapport (avec ses annexes) établi
par la commission mixte d'experts et serait reconnaissant à la partie
sud-africaine de lui faire savoir si elle souhaite convoquer une réu-
nion pour adopter formellement le rapport. Autrement, celle-ci pour-
rait simplement notifier par une note diplomatique qu’elle accepte
les conclusions du rapport.»

66. L'Afrique du Sud ne semble jamais avoir donné suite à cette note.
Le 13 octobre 1986, des responsables des ministères des affaires étran-
gères du Botswana et de l’Afrique du Sud tinrent une réunion au cours
de laquelle il fut brièvement question de l’île de Kasikili/Sedudu. Selon
le procès-verbal de cette réunion dressé par la partie botswanaise, le chef
de la délégation sud-africaine « propos[a] le maintien du statu quo jusqu’à
ce que les circonstances politiques puissent permettre des négociations
directes entre le Botswana et la Namibie indépendante»; le chef de la
délégation botswanaise lui répondit «qu’il n’y avait nul besoin de négo-
ciations puisqu’une commission mixte d'experts Botswana/Afrique du
Sud avait confirmé que l’île appartenait au Botswana»; et le représentant
sud-africain ajouta «qu'il y aurait lieu de revenir une fois de plus sur
la question».

Le 22 octobre 1986, les autorités botswanaises adressèrent à Pre-
toria un télégramme dans lequel, s'étant référées aux discussions du
13 octobre, elles poursuivaient:

48
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1090

«Il est rappelé que la partie botswanaise a affirmé que l’île Sidudu/
Kasikili appartient au territoire du Botswana, comme cela a été
confirmé par la commission mixte d'experts Botswana/Afrique du Sud
qui a remis son rapport aux deux gouvernements en juillet 1985.
[Nous souhaitons vous] informer ... que le Gouvernement du Botswana
a depuis lors occupé l’île de Sidudu/Kasikili et compte que le Gouver-
nement de l’Afrique du Sud respectera la souveraineté et l'intégrité
territoriale de la République du Botswana en ce qui concerne Vile.»

Les autorités sud-africaines répondirent en ces termes:

«— La question de la frontière à Sidudu/Kasikili a des incidences
sur la frontière internationale entre le Botswana et le Sud-Ouest
africain/Namibie.

— Selon le droit international, ces questions doivent être exami-
nées par les deux pays concernés. Il est donc proposé que le
Gouvernement du Botswana se mette en rapport avec le cabi-
net du Sud-Ouest africain/Namibie afin de régler comme il
convient la question à examen.

— A titre subsidiaire, le Gouvernement de l’Afrique du Sud serait
disposé à convoquer une réunion dans laquelle le Botswana, le
Sud-Ouest africain/Namibie et l'Afrique du Sud pourraient
chacun être représentés et au cours de laquelle le problème en
question pourrait être réglé de façon définitive.»

Cet échange s’acheva par un télégramme des autorités botswanaises daté
du 25 novembre 1986 et libellé comme suit:

«Il n’a jamais été demandé à la commission mixte d’experts
Botswana/Afrique du Sud de procéder à la démarcation d’une fron-
tière internationale mais de «déterminer si le chenal principal du
Chobe est situé au nord ou au sud de l’île de Sidudu». La commis-
sion mixte a confirmé ce qui existe depuis toujours dans les faits, à
savoir que le chenal principal est situé au nord de l’île, et que c’est
donc là que se trouve la frontière.

Il est donc évident que les éclaircissements voulus ont été donnés
sur la question, qu’ils satisfont aux exigences habituelles et qu’il n’est
pas nécessaire d’en discuter davantage.»

67. Dans la présente instance, le Botswana soutient que la décision
prise, en décembre 1984, de réaliser une étude conjointe, et l’ensemble des
instruments en relation avec cette décision — y compris l'étude de juillet
1985 elle-même —, constituent un «accord intergouvernemental», «inter-
venu entre les parties au sujet ... de l'application» du traité de 1890, qui
constate que la frontière autour de l’île de Kasikili/Sedudu se situe dans le
chenal nord du Chobe. Le Botswana précise notamment que «le droit
international général n’assujettit la conclusion d’un accord international
à aucune formalité particulière» et que «[I]e seul critère est l'intention des
parties de conclure un accord qui les lie, intention qui peut être déduite
des circonstances ».

49
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1091

La Namibie nie catégoriquement que les discussions menées entre les
autorités botswanaises et sud-africaines en 1984 et 1985 aient conduit à un
accord sur la frontière: elle fait notamment valoir a cet égard que l'étude
conjointe de juillet 1985 n'était pas «auto-exécutoire» et qu’elle demeurait
dépourvue de tout caractère juridiquement contraignant tant que les parties
ne prenaient pas les mesures appropriées pour lui conférer un tel caractère.
La Namibie souligne qu'en tout état de cause ni l'Afrique du Sud ni le
Botswana ne pouvaient, après que l'Assemblée générale des Nations Unies
eut mis fin, en 1966, au mandat de l'Afrique du Sud sur le Sud-Ouest afri-
cain, conclure un quelconque accord sur les frontières de ce territoire.

68. De l'examen des documents précités, la Cour ne peut conclure que,
en 1984 et 1985, l'Afrique du Sud et le Botswana se seraient accordés sur
davantage que l'envoi de la commission mixte d’experts. La Cour ne peut
en particulier conclure que les deux Etats se seraient accordés d'une
manière ou d’une autre pour se reconnaître juridiquement liés par les
résultats du levé conjoint effectué en juillet 1985. Ni les procès-verbaux
de la réunion tenue à Pretoria le 19 décembre 1984 ni les termes du man-
dat confié aux experts ne permettent d'établir un tel accord. Bien plus, la
correspondance que les autorités sud-africaines et botswanaises ont
échangée par la suite apparaît démentir l'existence de tout accord en ce
sens: dans sa note verbale du 4 novembre 1985 (voir paragraphe 65 ci-
dessus), le Botswana a invité l’Afrique du Sud à accepter les conclusions
des experts; non seulement l’Afrique du Sud n'a pas donné cette accepta-
tion, mais elle a, à plusieurs reprises, insisté sur la nécessité pour le
Botswana de négocier et de s'entendre sur la question de la frontière avec
les autorités compétentes du Sud-Ouest africain/Namibie, voire de la
future Namibie indépendante.

69. La Cour est parvenue à la conclusion qu'il n’y a pas eu, entre
l'Afrique du Sud et le Botswana, d'accord «au sujet de ... Papplication
[du traité]» de 1890. Cette conclusion se suffit à elle-même. La Cour n’a
pas besoin d’y ajouter le fait que ces deux Etats n'avaient pas compétence
en 1984 et 1985 pour conclure un tel accord, car l’Assemblée générale des
Nations Unies avait déjà, à l'époque considérée, mis fin au mandat de
l'Afrique du Sud sur le Sud-Ouest africain par sa résolution 2145 (XXI)
du 27 octobre 1966 et le Conseil de sécurité avait approuvé cette mesure
par sa résolution 276 (1970) du 30 janvier 1970. La Cour elle-même, dans
son avis consultatif du 21 juin 1971 sur les Conséquences juridiques pour
les Etats de la présence continue de l'Afrique du Sud en Namibie (Sud-
Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécu-
rité, s'était à cet égard exprimée comme suit:

«1) … la présence continue de l'Afrique du Sud en Namibie étant
illégale, l'Afrique du Sud a l'obligation de retirer immédiate-
ment son administration de la Namibie et de cesser ainsi d’occu-
per le territoire;

2) ... les Etats Membres des Nations Unies ont l'obligation de

50
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1092

reconnaître Villégalité de la présence de l’Afrique du Sud en
Namibie et le défaut de validité des mesures prises par elle au
nom de la Namibie ou en ce qui la concerne, et de s’abstenir de
tous actes et en particulier de toutes relations avec le Gouver-
nement sud-africain qui impliqueraient la reconnaissance de la
légalité de cette présence et de cette administration» (C.LJ.
Recueil 1971, p. 58, par. 133).

Il ressort au demeurant du dossier que les contacts préliminaires que le
Gouvernement botswanais a eus avec le président du conseil des Nations
Unies pour la Namibie et le commissaire des Nations Unies pour la
Namibie en vue d’obtenir leur accord avant la rencontre de Pretoria du
19 décembre 1984 n’ont eu aucune suite et n’ont pas eu le résultat
recherche par le Botswana.

70. La Cour n’a pas davantage à se pencher sur l’argument développé
à titre subsidiaire par le Botswana, selon lequel, même si I’«accord» de
1984-1985 avait été invalide, il aurait été «avalisé» par la Namibie,
d’abord devant la commission mixte d’experts en 1994, puis devant la
Cour elle-même. Il suffira à la Cour de faire observer à cet égard qu’un
tel «aval» de la Namibie n’a pas été établi.

*

71. Dans l'instance, la Namibie a elle aussi invoqué, à l'appui de ses
thèses, la conduite ultérieure des parties au traité de 1890. Dans son
mémoire, elle a soutenu que cette conduite

«est pertinente dans la présente controverse pour trois raisons dis-
tinctes. En premier lieu, elle corrobore l'interprétation du traité ...
En deuxième lieu, elle constitue un deuxième fondement totalement
distinct de la revendication de la Namibie en vertu des doctrines
concernant l'acquisition de territoires par prescription, acquiesce-
ment et reconnaissance. Et, en dernier lieu, la conduite des parties
montre que la Namibie était en possession de l’île à l’époque où il a
été mis fin au régime colonial, fait qui est pertinent pour l’applica-
tion du principe de l’uri possidetis.»

A l’audience, la Namibie a souligné que «sa thèse principale est que son
titre est d'origine conventionnelle», l’argument «de la prescription
[n'étant] avancé qu’à titre subsidiaire»: et elle a précisé que

«l’objet même de la faculté de plaider une thèse puis une autre à titre
subsidiaire est que chacune des thèses doit être considérée pour ce
qu'elle vaut et que l’on ne peut tirer aucune conclusion à l’encontre
d’une thèse au seul motif qu’une thèse divergente a également été
plaidée ».

Selon la Namibie, la conduite ultérieure sur laquelle elle se fonde
consiste dans

51
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1093

«file contrôle et l’utilisation de l’île de Kasikili par les Masubia de la
bande du Caprivi, l’exercice de la juridiction sur l’île par les autorités
responsables namibiennes et le silence gardé par le Botswana et ses
prédécesseurs pendant près d’un siècle en pleine connaissance de
cause...»

La Namibie expose que les membres de la tribu des Masubia — tribu de
la partie orientale de la bande de Caprivi — ont assuré une «présence
continue» sur l’île au moins entre 1890 et la fin des années quarante. Elle
précise, en excipant d’un certain nombre de documents officiels, de récits
d’explorateurs et de dépositions de témoins, que «depuis le début de la
période coloniale au moins et probablement bien avant celle-ci, Vile de
Kasikili était ... un territoire agricole cultivé par les peuples occupant ce
qui constitue aujourd’hui le Caprivi oriental»; que «{lleur occupation
était continue, exclusive et ininterrompue dans la mesure où les condi-
tions matérielles sur l’île le permettaient»; et que «[l'fîle de Kasikili et
Kasika [village du Caprivi] formaient une communauté villageoise bien
organisée, dotée d’un chef et disposant à certaines époques d’une école,
dont le centre de gravité se déplaçait d’un endroit à l’autre en fonction de
ce que dictait la crue annuelle». D’après la Namibie, l'Allemagne, dès
1909, puis ses successeurs, après 1915, incorporèrent les institutions
locales des Masubia au régime d'administration coloniale en se servant
de ces institutions comme rouages pour exercer leur autorité. Les
Masubia constituaient ainsi un élément-clef du système d’«administra-
tion indirecte» qui prévalait dans la région. La Namibie souligne que
tous ces faits étaient connus des autorités du Bechuanaland installées
juste de l’autre côté du Chobe, à Kasane, et que celles-ci n’ont élevé ni
objections, ni protestations, au moins jusqu’à la fin des années quarante.
Et la Namibie de conclure:

«[Île maintien du contrôle et de l’utilisation de Vile de Kasikili par les
habitants du Caprivi oriental, l'exercice de la juridiction sur l’île par
les autorités gouvernant la bande de Caprivi et le silence constant de
ceux qui demeuraient de l’autre côté du Chobe ... confirment l’inter-
prétation du traité [selon laquelle son] article III attribue ... l’île de
Kasikili à la Namibie».

72. Le Botswana, pour sa part, fait observer que

«[l]a thèse développée par la Namibie sur la base de la conduite ulté-
rieure des parties repose sur des fondements extrêmement peu so-
lides du point de vue aussi bien conceptuel que factuel. L’assise
conceptuelle est faible parce que «la conduite ultérieure» invoquée
par la Namibie est en vérité un argument reposant sur la prescrip-
tion acquisitive. La conduite ultérieure, qui est liée à un instrument
juridique existant, s’oppose à la prescription, qui a pour objet de
défaire et de remplacer un titre préexistant.»

Il ne conteste pas qu’à certains moments des habitants du Caprivi se
soient servis de l’île à des fins agricoles, mais il souligne le caractère spo-

52
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1094

radique de cet usage et prétend qu’il en allait de même des populations
qui vivaient de l’autre côté du Chobe, au Bechuanaland. Le Botswana nie
en tous cas catégoriquement qu’il y ait jamais eu un établissement per-
manent ou un village sur l’île de Kasikili/Sedudu. Et il conclut que le rap-
port Eason de 1912, les négociations diplomatiques de 1948 à 1951 et
d’autres éléments encore «démontrent tous de façon concluante que l’île
a toujours fait partie, du point de vue administratif, du Botswana et de
son prédécesseur, le protectorat du Bechuanaland».

73. À ce stade de sa décision, la Cour n’a pas à se pencher sur l’argu-
ment namibien relatif à la prescription (voir à cet égard les para-
graphes 90 à 99 ci-après). Elle se contentera de rechercher si la présence
très ancienne, et qui n’a pas soulevé d’objections, de membres de la tribu
des Masubia sur l’île de Kasikili/Sedudu est constitutive d’une «pratique
ultérieurement suivie dans l'application du traité [de 1890] par laquelle est
établi l'accord des parties à l'égard de l'interprétation du traité» (conven-
tion de Vienne de 1969 sur le droit des traités, art. 31, par. 3 b)).

74. Pour qu’une telle pratique puisse être démontrée, il faudrait au
moins que deux éléments soient établis: d’une part, que l’occupation de
Pile par les Masubia ait participé de la conviction des autorités du
Caprivi que la frontiére fixée par le traité de 1890 suivait le chenal sud du
Chobe; et d’autre part, que ce fait ait été pleinement connu et accepté par
les autorités du Bechuanaland comme confirmant la frontiére fixée par le
traité.

Certes, les premières cartes de la région figuraient la frontière autour
de l’île de Kasikili/Sedudu dans le chenal sud du Chobe; mais aucune de
ces cartes n’interprétait officiellement le traité de 1890 (voir para-
graphe 84 ci-après), et il semble plutôt ressortir du dossier de l’affaire
que, si la ligne frontière avait été figurée dans le chenal sud, c'était
compte tenu de la présence intermittente sur l’île de populations venues
de la bande de Caprivi. En revanche, rien ne montre, de l’avis de la Cour,
que cette présence ait eu un lien avec des prétentions territoriales des
autorités capriviennes. I] n’est d’ailleurs pas inhabituel que les habitants
de régions frontalières en Afrique traversent les frontières en question,
pour des raisons liées à l’agriculture ou au pacage, sans que les autorités
d’un côté ou de l’autre de ces frontières s’en alarment.

Par ailleurs, la Cour ne perd pas de vue que, dès 1912, alors que la
Grande-Bretagne se préoccupait de déterminer la frontière de son protec-
torat du Bechuanaland dans la région, le capitaine Eason, de la police du
Bechuanaland, a affirmé que «le chenal nord [devait] être considéré comme
le chenal principal» du Chobe autour de l’île de Kasikili (ce qui, vu les
termes du traité de 1890, plaçait Vile en territoire du Bechuanaland), tout
en indiquant — sans apparemment y voir le moindre problème — que
«[lJes autochtones qui viv[aient] à Kasika, en territoire allemand, y prati-
quaient] ... la culture» (voir paragraphe 53 ci-dessus). Des constatations
similaires ont été consignées dans le rapport Trollope-Redman du 19 jan-
vier 1948: les deux administrateurs y estimaient que «le «chenal princi-
pal» se situ[ait] dans la voie d’eau qui engloblait] l’île en question dans le

53
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1095

protectorat du Bechuanaland»; en même temps, ils prenaient acte de ce
que «l’île [était] utilisée par les membres des tribus de la partie orientale de
la bande de Caprivi» sans objection du Bechuanaland (voir paragraphe 57
ci-dessus). Enfin, le rapport d’étude conjointe sur le Chobe, établi par des
experts de l'Afrique du Sud et du Botswana le 15 juillet 1985 dans le cadre
de discussions sur le cours de la frontière autour de l'île de Kasikili/
Sedudu, faisait état de ce que «[iJe bétail du Caprivi traver[sait] le fleuve à
la nage lorsque le pâturage fai[sait] défaut du côté du Caprivi»; en même
temps, 1l laissait entendre que «les séjours sur l’île étaient devenus plus
rares au cours des dernières années» (voir paragraphe 64 ci-dessus). I]
semble par conséquent que, du côté du Bechuanaland, puis du Botswana,
la présence intermittente des Masubia sur l’île n’ait inquiété personne et
ait été tolérée, à tout le moins, parce qu’elle n'apparaissait pas liée à une
interprétation des termes du traité de 1890.

75. La Cour conclut de ce qui précède que l’utilisation paisible et
ouverte, pendant des années, de l’île de Kasikili/Sedudu par les membres
de la tribu des Masubia du Caprivi oriental n’est pas constitutive d’une
«pratique ultérieurement suivie dans l’application du traité» de 1890, au
sens de l'alinéa b) du paragraphe 3 de l'articie 31 de la convention de
Vienne sur le droit des traités.

*

76. Le Botswana et la Namibie font encore état de divers autres faits et
incidents dont ils entendent tirer des preuves d’une pratique ultérieure des
parties au traité de 1890.

Ainsi, le Botswana affirme que l’île de Kasikili/Sedudu fait partie du
parc national du Chobe créé en 1967 et faisait partie auparavant de la
réserve animalière instituée en 1960. Selon le Botswana, l’utilisation de la
frontière internationale comme limite septentrionale de la réserve anima-
lière, puis du parc national, par les textes qui les ont institués avait obli-
gatoirement pour effet d’y inclure l’île de Kasikili/Sedudu.

Le Botswana invoque en outre une déclaration sous serment et un rap-
port d’un même témoin faisant état de la visite à Kasane, en 1972, du
chef de l'Etat botswanais de l’époque; le Botswana tente d’en conclure
que ce dernier pourrait s’étre rendu également dans l'île, tout en recon-
naissant qu’il n’y a pas de preuve directe que tel ait été effectivement le
cas.

77. La Namibie, pour sa part, attache une certaine importance à un
incident survenu à la même époque. Elle expose que des gardes botswa-
nais avaient appréhendé trois ou quatre Capriviens dans l’île, sous le chef
de braconnage, et que ceux-ci furent relâchés par un magistrat du
Botswana, après une détention de cing jours, au motif qu'ils avaient été
arrêtés sur un territoire qui ne relevait pas de la juridiction du Botswana.
La Namibie y voit une reconnaissance, par un fonctionnaire du Botswana,
de la souveraineté namibienne sur l'île.

54
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1096

78. De l’avis de la Cour, ces faits et incidents additionnels invoqués
par les Parties ne sauraient être regardés comme constitutifs d’une «pra-
tique ultérieurement suivie dans l'application du traité [de 1890] par
laquelle est établi l'accord des parties à l’égard de l'interprétation du
traité» (convention de Vienne de 1969 sur le droit des traités, art. 31,
par. 3b)).

En effet, les textes instituant la réserve animalière et le parc national du
Chobe, auxquels le Botswana se réfère, constituent des documents internes
qui, de surcroît, ne font pas expressément référence à l’île de Kasikili/
Sedudu. Par ailleurs, le Botswana reconnaît lui-même qu'il n’est pas éta-
bli que le chef de Etat botswanais se serait rendu sur l’île en 1972. Quant
à l'incident mentionné par la Namibie, il apparaît insuffisamment prouvé.

+

79. La Cour conclut de tout ce qui précède que la conduite ultérieure
des parties au traité de 1890 n’a donné lieu à aucun «accord ... entre les
parties au sujet de l'interprétation du traité ou de l'application de ses dis-
positions», au sens de l'alinéa a) du paragraphe 3 de l’article 31 de la
convention de Vienne de 1969 sur le droit des traités, et qu’elle n’a pas
davantage donné lieu à une quelconque «pratique ... suivie dans l’appli-
cation du traité par laquelle est établi l’accord des parties à l'égard de
l'interprétation du traité», au sens de l’alinéa b) de cette même disposi-
tion.

80. Toutefois, la Cour ne peut manquer de noter que, à pas moins de
trois reprises et à des époques différentes — en 1912, en 1948 et en
1985 —., les levés effectués sur le terrain ont désigné le chenal nord et ouest
du Chobe comme constituant le «chenal principal» du fleuve autour de
l’île de Kasikili/Sedudu. Les constatations auxquelles les parties concer-
nées ont procédé séparément en 1948 sont exprimées en termes concor-
dants dans un rapport conjoint. Par ailleurs, l'étude réalisée en 1985 l’a
été conjointement par les parties alors intéressées. Les faits consignés à
ces occasions n’ont, comme tels, pas été contestés à l’époque. La Cour
estime que ces faits, même s’ils ne constituent pas une «pratique ulté-
rieure» des parties au traité de 1890 quant à l'interprétation de celui-ci,
n’en étayent pas moins les conclusions auxquelles elle est parvenue en
interprétant le paragraphe 2 de l’article III du traité suivant le sens ordi-
naire à attribuer à ses termes (voir paragraphe 41 ci-dessus).

+ * x

81. Chacune des deux Parties a produit comme éléments de preuve a
l'appui de ses thèses un grand nombre de cartes, qui remontent jusqu’à
1880. Les cartes les plus anciennes, pour la plupart, sont d’origine alle-
mande (il s’agit en particulier des cartes de Seiner (1909), Streitwolf
(1910) et Frankenberg (1912)); il en est toutefois aussi d’origine britan-
nique (telle que la carte Bradshaw (1880), la carte jointe au rapport

55
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1097

Eason (1912) ou celles qui figurent dans les Colonial Office Reports
publiés entre 1912 et 1915). Parmi les cartes plus récentes, on trouve
diverses cartes britanniques (dont une carte du Bechuanaland dressée par
le War Office en 1933, qui a servi de base à l'établissement de plusieurs
cartes ultérieures) et sud-africaines (parmi lesquelles une carte dressée en
1949, qui a servi de carte officielle du territoire du Sud-Ouest africain jus-
qu’à l'accession de la Namibie à l'indépendance), ainsi que des cartes
publiées par le Botswana après son accession à lindépendance et une
carte de l'Organisation des Nations Unies.

82. La Namibie souligne que la majeure partie des cartes produites
dans l'instance, même celles qui proviennent de sources coloniales britan-
niques et qui ont pour objet de figurer les frontières du Bechuanaland,
tendent à indiquer que la frontière autour de l’île de Kasikili/Sedudu se
trouve dans le chenal sud du Chobe. La Namibie y voit «une forme spé-
ciale de «pratique ultérieurement suivie» et ... aussi un aspect de i’exer-
cice de la compétence et de l’'acquiescement à celle-ci qui aboutit à
l'acquisition d’un titre par prescription». A cet égard la Namibie attribue
un poids particulier à la carte de 1933 du War Office, intitulée « Bechua-
naland Protectorate Sheet 2 1:500,000 GSGS 3915»: elle soutient que
cette carte était d’un usage général au Bechuanaland jusqu’en 1965 et
que, de même que d’autres cartes officielles remontant aux trois dernières
décennies de l'administration britannique au Bechuanaland, elle excluait
Pile du territoire du protectorat. La Namibie invoque également, dans ce
contexte, la jurisprudence de la Cour dans l'affaire du Temple de Préah
Vihéar, selon laquelle l'acceptation, par les parties à une convention,
d’une carte figurant une frontière peut constituer une interprétation de
cette convention dérogeant à ses termes exprès (arrêt du 15 juin 1962
(fond), C.LJ. Recueil 1962, p. 6 et suiv.). Et la Namibie de conclure:

«La thèse avancée par la Namibie quant à l'interprétation qu'il
convient de donner au paragraphe 2 de l’article III du traité de 1890
trouve un solide appui dans cette pratique quasi ininterrompue suivie
par les trois parties intéressées au premier chef par la frontière entre
le Botswana et la Namibie, à savoir Allemagne, la Grande-Bretagne
et Afrique du Sud. Et cette pratique vient aussi conforter largement
la revendication de souveraineté de la Namibie sur l'île en vertu de la
doctrine de la prescription et du principe de Futi possidetis.»

83. Pour sa part, le Botswana attache une importance moindre aux
cartes, et relève notarnment que la plupart des cartes anciennes sont trop
peu détaillées, ou d’une échelle trop petite, pour être utiles en l’espèce. Le
Botswana fait cependant valoir que les cartes et les croquis disponibles
montrent que dès l’époque où des explorateurs européens ont procédé à
un levé un tant soit peu détaillé du Chobe, à partir des années 1860 et par
la suite, un chenal nord autour de Vile était connu et régulièrement repré-
senté. [l cite la carte Bradshaw de 1880, la carte Frankenberg de 1912 et
la carte du capitaine Eason de 1912 comme indiquant clairement la pré-
sence du chenal nord et ouest d’une façon très similaire à sa configuration

56
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1098

actuelle, Toutefois, le Botswana ne tente pas pour autant de démontrer
que la frontière se trouverait de ce fait dans le chenal nord. Sa position
générale est plutôt que le matériau cartographique place la frontière dans
le chenal sud de façon bien moins systématique que la Namibie le pré-
tend. A l’audience, le Botswana a soutenu que si l’on tient compte tout à
la fois de l'exactitude des cartes, de l'emplacement précis de la frontière et
du fait que certaines cartes ne sont que de simples copies, on ne trouve
que trois cartes situant la frontière dans le chenal nord et deux seulement
qui la situent dans le chenal sud (la carte britannique GSGS 3915 de 1933
et la carte sud-africaine de 1949). Le Botswana soutient en outre que ces
deux dernières cartes soulèvent des problèmes techniques. Il conteste
donc l'affirmation de la Namibie selon laquelle les cartes situent majori-
tairement la frontière dans le chenal sud. D’après le Botswana, la Cour
devrait rechercher une carte qui traduise l’accord des Parties: un tel
accord serait exprimé dans la carte annexée au rapport d’étude de 1985
(voir paragraphe 64 ci-dessus), qui situe la frontière entre l'Afrique du
Sud et le Botswana dans le chenal nord du Chobe.

84. La Cour commencera par rappeler les termes dans lesquels la
Chambre chargée de connaître de l'affaire du Différend frontalier (Burkina
Fasol République du Mali) s'est exprimée sur la valeur probante des cartes:

«les cartes ne sont que de simples indications, plus ou moins exactes
selon les cas; elles ne constituent jamais -— à elles seules et du seul
fait de leur existence — un titre territorial, c’est-à-dire un document
auquel le droit international confère une valeur juridique intrinsèque
aux fins de l'établissement des droits territoriaux. Certes, dans
quelques cas, les cartes peuvent acquérir une telle valeur juridique
mais cette valeur ne découle pas alors de leurs seules qualités intrin-
séques: elle résulte de ce que ces cartes ont été intégrées parmi les élé-
ments qui constituent l'expression de la volonté de l'Etat ou des Etats
concernés. Ainsi en va-t-il, par exemple, lorsque des cartes sont
annexées à un texte officiel dont elles font partie intégrante. En
dehors de cette hypothèse clairement définie, les cartes ne sont que
des éléments de preuve extrinsèques, plus ou moins fiables, plus ou
moins suspects, auxquels il peut être fait appel, parmi d’autres élé-
ments de preuve de nature circonstancielle, pour établir ou reconsti-
tuer la matérialité des faits.» (C.1J. Recueil 1986, p. 582, par. 54.)

Pour ce qui est du cas d’espèce, la Cour relève qu’aux termes du para-
graphe 2 de l’article ITI du traité de 1890 «(Ie cours de la frontière décrite
ci-dessus est tracé d’une façon générale d’après une carte officiellement
établie pour le Gouvernement britannique en 1889». Aucun tracé de
frontière n’est porté sur cette Carte, qui n’a pas été annexée au traité de
1890, bien qu’une version légèrement postérieure de celle-ci ait été jointe
par la suite à ce traité, dans les archives du Foreign Office, comme étant
la carte visée au paragraphe 2 de l’article IIT. Il existe également une carte
dénommée «Map to Illustrate Article III of the Anglo-German Agree-
ment of 1 July 1890» («Carte illustrative de l’article III de l'accord

57
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1099

anglo-allemand du 1% juillet 1890»), qui a été publiée en 1909 dans la
troisième édition de l’ouvrage de M. Hertsiet intitulé Map of Africa by
Treaty. Bien que les Parties ne s'entendent pas sur l’origine exacte de
cette carte, elles paraissent s’accorder pour reconnaître que celle-ci ne
fournit aucune information pertinente quant aux chenaux qui entourent
l’île de Kasikili/Sedudu ou quant à l'emplacement de la frontière. La
Cour constate donc qu'aucune carte n’a été jointe au traité de 1890, qui
eût exprimé officiellement la volonté de l'Allemagne et de la Grande-Bre-
tagne quant au tracé de la frontière entre leurs possessions dans la région.

85. Certes, comme la Cour l’a déjà indiqué, les cartes publiées après la
conclusion du traité de 1890, lorsqu'elles figuraient la frontière, l’ont
placée pendant un certain nombre d’années dans le chenal sud du Chobe
autour de l’île (ainsi en va-t-il surtout de la carte du Bechuanaland de
1933 et de la carte de l'Afrique du Sud de 1949 précitées). Toutefois, il n’y
avait pas d'indication que cette représentation de la frontière fût dictée
par les dispositions du paragraphe 2 de l’article III du traité de 1890; il se
peut au contraire qu’à l'origine cette représentation ait été liée à l’utilisa-
tion de l’île par les Masubia, dans laquelle la Cour a refusé de voir un
élément de pratique traduisant l'interprétation que les parties au traité de
1890 auraient ultérieurement donnée au paragraphe 2 de son article III
(voir paragraphes 74 et 75 ci-dessus).

Bien plus, dès que la question de la frontière dans la région a été sou-
levée en 1947-1948, les administrateurs locaux du Caprivi et du Bechua-
naland sont convenus que «le «chenal principal» ne suifvait] pas la voie
d’eau qui généralement [était] indiquée sur les cartes comme constituant
la frontièreentre les deux territoires» (rapport Trollope-Redman, voir para-
graphe 57 ci-dessus). Ces administrateurs ont dûment transmis leurs vues
à leurs autorités supérieures respectives et il n’est pas sans intérêt de noter
à cet égard que, dans sa lettre du 26 janvier 1948 au secrétaire du gou-
vernement à Mafeking, M. Redman soulignait qu'aux termes du traité de
1890 la frontière ne pouvait que se situer dans le chenal nord, la carte
figurant la frontière dans le chenal sud étant «inexacte et a[yant] proba-
blement été dressée par quelqu'un qui n'avait pas examiné le fleuve pour
en déterminer le chenal principal» (voir paragraphe 58 ci-dessus). Il res-
sort clairement des échanges de correspondance intervenus par la suite
entre les autorités sud-africaines et celles du Bechuanaland (voir para-
graphes 59 et 60 ci-dessus) que leurs divergences de vues sur le statut de
Vile de Kasikili et l'emplacement de la frontière s'étaient figées, en 1951,
au point de rendre nécessaire un arrangement local de facto. La Cour
estime qu’au vu d’un tel désaccord, il n’est pas possible de prétendre qu’il
pourrait y avoir eu, de la part des autorités en cause, une acceptation des
cartes alors disponibles, qui aurait donné lieu à une «pratique ultérieu-
rement suivie dans l'application du traité» de 1890, voire a une recon-
naissance de la frontière représentée sur ces cartes. Au contraire, il appa-
raît à la Cour que les parties se sont largement désintéressées des cartes,
qu'elles regardaient comme exactes ou inexactes selon la position qu'elles
avaient adoptée sur le cours de la frontière.

58
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1100

86. Après l'accession du Botswana à l’indépendance, le matériau car-
tographique pertinent est devenu plus hétérogène, puisque certaines
Cartes (telles la carte du Botswana au 1/50 000 de 1974, les cartes offi-
cielles du ministère sud-africain de la défense (JARIC) au 1/100 000 de
1978 et 1982. la carte de l'Afrique du Sud au 1/50 000 de 1984 (version
des services de renseignements militaires, utilisée par l’armée sud-afri-
caine, avec surimpression en rouge) et la carte du Botswana au 1/50 000
de 1984) représentaient désormais la frontière autour de Vile de
Kasikili/Sedudu dans le chenal nord du Chobe.

La Cour rappellera que cet état de choses a été noté dans l'introduction
au rapport d’étude conjointe de 1985, les experts botswanais et sud-afri-
cains en concluant que «[I]a divergence dans la description de la frontière
entre les cartes de P Afrique du Sud et celles du Botswana afvait] proba-
blement contribué au dernier incident de frontière près de Kasane» (voir
paragraphe 64 ci-dessus). Les incertitudes persistantes sur le tracé de la
frontière dans la région, qui sont à l’origine de la décision de procéder au
levé conjoint de 1985, et les contradictions entre cartes, excluent, de l’avis
de la Cour, qu’il ait pu y avoir à l’époque un quelconque accord, à titre
d'interprétation du traité de 1890 ou à un autre titre, sur la validité de
toute frontière représentée sur les cartes. La même conclusion s’impose
pour ce qui est de la période qui a suivi, au cours de laquelle le différend
entre le Botswana et la Namibie devenue indépendante s’est cristallisé.

87. Eu égard à l'absence de toute carte traduisant officiellement la
volonté des parties au traité de 1890, ainsi que de tout accord exprès ou
tacite entre celles-ci ou leurs successeurs sur la validité de la frontière
représentée sur une carte (cf. Temple de Préah Vihéar, arrêt, fond, CI JT.
Recueil 1962, p. 33-35), et compte tenu du caractère incertain et contra-
dictoire du matériau cartographique qui lui a été soumis, la Cour ne
s’estime pas à même de tirer des conclusions du dossier cartographique
produit en l'espèce. Si celui-ci ne peut dès lors «conforte[r] une conclu-
sion à laquelle le juge est parvenu par d’autres moyens, indépendants des
cartes» (Différend frontalier (Burkina Fasol République du Mali), CII.
Recueil 1986, p. 583, par. 56), il n’est pas davantage susceptible de modi-
fier les résultats de l’interprétation textuelle du traité de 1890 à laquelle la
Cour a procédé ci-dessus.

88. L'interprétation des dispositions pertinentes du traité de 1890 à
laquelle la Cour a procédé ci-dessus l’amène à conclure que la frontière
entre le Botswana et la Namibie autour de l’île de Kasikili/Sedudu, défi-
nie par ce traité, passe dans le chenal nord du Chobe.

89. Selon le texte anglais du traité, le tracé de cette frontière suit le
«centre du chenal» principal, tandis que le texte allemand mentionne le
«thalweg». La Cour a déjà indiqué que, dans l’esprit des parties au traité
de 1890, ces deux termes étaient synonymes, et que le Botswana et la

59
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1101

Namibie n'avaient eux-mêmes pas exprimé des positions réellement dif-
férentes à cet égard (voir paragraphe 25 ci-dessus).

I ressort par ailleurs des travaux préparatoires du traité (voir para-
graphe 46 ci-dessus) que les parties contractantes s’attendaient l’une et
l’autre à ce que la navigation sur le Chobe soit possible, et qu’elles
avaient toutes deux l'intention d’exploiter cette possibilité. Bien que,
comme cela est expliqué ci-dessus, les parties aient, en 1890, utilisé de
façon interchangeable les termes «thalweg» et «centre du chenal», le
terme «thalweg» exprime, de façon plus précise que ne le fait l’expression
«centre du chenal», l'intention commune de tirer parti des possibilités de
navigation. En conséquence, c’est ce premier terme que la Cour estime
déterminant au paragraphe 2 de l’article III.

Le Botswana et la Namibie ayant convenu, dans les réponses qu'ils ont
apportées à une question posée par un membre de la Cour, que le thalweg
était constitué par la ligne des sondages les plus profonds, la Cour
conclut que fa frontière suit cette ligne dans le chenal nord autour de l’île
de Kasikili/Sedudu.

*
* *

90. La Namibie fonde cependant sa revendication sur l’île de Kasikili/
Sedudu, non seulement sur le traité de 1890, mais encore, à titre subsi-
diaire, sur la doctrine de la prescription. La Namibie soutient en effet que

«en vertu de l’occupation et de l’utilisation continues et exclusives de
l'île de Kasikili ainsi que de l'exercice d’une juridiction souveraine
sur cette île depuis le début du siècle, au vu et au su des autorités
responsables au Bechuanaland et au Botswana et avec leur accepta-
tion et acquiescement, {a Namibie a acquis un titre par prescription
sur ile».

91. Le Botswana estime que la Cour ne peut prendre en considération
les arguments de la Namibie relatifs à la prescription et à l’acquiescement
car ceux-ci ne s'inscrivent pas dans le cadre de la question qui lui a été
soumise aux termes du compromis. Selon le Botswana, ce dernier avait
pour but d'obtenir de la Cour une détermination de la frontière sur la
seule base du traité de 1890; l’invocation de la prescription reviendrait dès
lors à retenir un fondement totalement différent pour déterminer la fron-
tière. À Pappui de sa thèse, le Botswana fait en particulier valoir que la
mention, dans le compromis, des «règles et principes du droit internatio-
nal» constitue un «pléonasme» car un accord international est normale-
ment interprété en tenant compte de toute règle pertinente de droit inter-
national applicable dans les relations entre les parties. Et il ajoute que

«la preuve alléguée de l’acquisition d’un titre par prescription ne
peut pas être admise comme une «pratique ultérieure», car dans un
tel cas l'hypothèse de travail est précisément l’existence d’un titre du
Botswana (ou de son prédécesseur), qui serait remplacé par l'effet de
la prescription ».

60
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1102

92. La Namibie conteste cette thése. Elle prétend pour sa part que le
libellé de fa question formulée dans le compromis est clair et que ce libellé

«exige que la Cour examine tout élément de preuve ou observations
et conclusions des Parties fondés sur les règles et principes généraux
du droit international au même titre que les observations et conclu-
sions fondées sur le traité de 1890».

Selon la Namibie,

«{Ia tentative du Botswana d’agir comme si la référence aux «règles
et principes du droit international» ne faisait pas partie du compro-
mis est contraire aux règles fondamentales de l'interprétation des
traités».

Elle souligne le caractère contradictoire de la position du Botswana qui
laisse entendre que l’expression «règles et principes du droit internatio-
nal» ne couvre que les règles et principes relatifs à l’interprétation des
traités tout en admettant lui-même que les règles de droit international
relatives à l'interprétation des traités sont visées dans la première partie
de la question ayant trait au traité de 1890. La Namibie reproche égale-
ment au Botswana de ne pas tenir compte de la dualité de l’argumenta-
tion qu’elle a présentée et selon laquelle

«la pratique ultérieure constitue soit une «pratique ... qui établit
l'accord des parties à l'égard de l'interprétation» du traité, soit une
base indépendante du titre, fondée sur la doctrine de la prescription
ou de l'acquiescement, ou les deux».

93. La Cour note que, aux termes de l’article | du compromis, elle est
priée de déterminer la frontière entre la Namibie et le Botswana autour
de l’île de Kasikili/Sedudu et le statut juridique de cette île «sur la base du
traité anglo-allemand du 1°’ juillet 1890 et des règles et principes du droit
international». Même en l’absence de référence aux «règles et principes
du droit international», la Cour aurait été autorisée à faire application
des règles générales d’interprétation des traités internationaux aux fins
d'interpréter le traité de 1890. Il est donc à supposer que la mention
expressément faite, dans cette disposition, des «règles et principes du
droit international», si elle doit avoir un sens, revêt une autre portée. De
fait, la Cour observe que l'expression en cause présente un fort degré de
généralité et, que, interprétée dans son sens ordinaire, elle ne saurait viser
uniquement les règles et principes relatifs à l'interprétation des traités.
L'interprétation restrictive de cette formule défendue par le Botswana
apparaît d'autant moins fondée que l’article III du compromis précise
que «[l]es règles et principes du droit international qui s'appliquent au
différend sont ceux qui sont énumérés au paragraphe 1 de l’article 38 du
Statut de la Cour internationale de Justice». Il ressort d’un tel libellé que
les Parties n’ont pas entendu circonscrire les règles et principes de droit
applicables en l'espèce aux seuls règles et principes du droit international
relatifs à l'interprétation des traités.

61
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1103

De l'avis de la Cour, en se référant aux «règles et principes du droit
international», le compromis autorise non seulement la Cour à interpré-
ter le traité de 1890 à la lumière de ceux-ci, mais également à faire une
application indépendante desdits règles et principes. La Cour estime en
conséquence que le compromis ne lui interdit pas de connaître des argu-
ments relatifs à la prescription avancés par la Namibie.

94, Selon la Namibie, quatre conditions doivent être remplies pour
que la possession d’un Etat puisse engendrer un titre par prescription:

«1. La possession de l'Etat ... doit être exercée à titre de souverain.

2. La possession doit être paisible et ininterrompue.
3. La possession doit être publique.
4. La possession doit se prolonger pendant un certain temps.»

La Namibie allègue qu’en l’espèce l'Allemagne jouissait d’une posses-
sion paisible de l’île dès avant le début du siècle et a exercé des pouvoirs
souverains sur celle-ci à partir de l'établissement du premier poste colo-
nial au Caprivi en 1909, le tout de façon notoire et au vu et au su des
autorités du Bechuanaland à Kasane, installées à un kilomètre ou deux
seulement de l’île. Elle expose que cette possession paisible et publique de
Vile, à titre de souverain, a été poursuivie de façon ininterrompue par les
successeurs de l'Allemagne jusqu’à l’accession du territoire à l’indépen-
dance. Elle relève enfin qu'après être lui-même devenu indépendant en
1966, le Botswana, qui était au courant des faits, a gardé le silence pen-
dant près de vingt ans.

A l'appui de ses allégations, la Namibie souligne l'importance de la
présence sur l’île des populations masubia du Caprivi oriental «depuis le
début de la période coloniale au moins et probablement bien avant celle-
ci». Elle affirme que

«[ljes documents coloniaux des autorités allemandes, britanniques et
sud-africaines, ainsi que les dépositions de membres de la collectivité
des Masubia dans le district de Kasika devant la commission mixte
d'experts techniques ... [en 1994] établissent de façon concluante que
le peuple masubia du Caprivi oriental occupe et utilise l’île de Kasi-
kili depuis des temps immémoriaux »

et précise que «flles Masubia de la bande de Caprivi ont utilisé et occupé
l'île de Kasikili comme une partie intégrante de leurs terres et de leur
vie». La Namibie admet certes que, pour établir l'acquisition d’un titre à
la souveraineté par la voie de la prescription, de l’acquiescement et de la
reconnaissance, elle doit démontrer davantage que l'usage du territoire
contesté par des particuliers à des fins privées; mais elle soutient que:

«les prédécesseurs de la Namibie ont exercé une autorité et juridic-
tion continues sur l’île de Kasikili. De 1909 jusqu’à ce qu'il soit mis
fin au mandat en 1966. les fonctionnaires allemands, bechuana-
landais et sud-africains ont constamment gouverné le Caprivi orien-
tal par l'intermédiaire des chefs des Masubia, dont la juridiction

62
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1104

s’étendait à l’île de Kasikili. Après qu'il eut été mis fin au mandat,
l'Afrique du Sud, sous les pressions découlant de la lutte de libéra-
tion, a exercé de plus en plus un pouvoir direct dans la région jus-
qu’à l'accession de la Namibie à l'indépendance le 21 mars 1990.»

La Namibie précise que l’autorité exercée sur l’île de Kasikili par ses pré-
décesseurs l’a été,

«pendant la plus grande partie de cette période ..., suivant le régime
de l’«administration indirecte», c'est-à-dire par le recours aux chefs
et aux institutions politiques des Masubia pour exécuter les direc-
tives de la puissance administrante, sous le contrôle et la surveillance
des représentants de celle-ci»

et que

«[blien que l’administration indirecte se manifestât de diverses ma-
nières, la prémisse essentielle était que les actes d'administration
des autorités coloniales et ceux des autorités traditionnelles éma-
naient ... d’une entité unique, le gouvernement colonial».

Selon la Namibie, cette situation

«s’est maintenue sans aucune opposition, réserve ou protestation de
la part du Botswana ou de ses prédécesseurs en titre pendant près
d’un siècle jusqu'en 1984, date a laquelle le Botswana a pour la pre-
mière fois revendiqué officiellement l’île au cours d’entretiens privés
avec le Gouvernement sud-africain».

A l'appui de son argumentation relative à la prescription, la Namibie
invoque également l'incident ayant opposé une vedette des forces de
défense sud-africaines et une unité des forces de défense botswanaises
en octobre 1984, qui indiquerait d’après elle que l'Afrique du Sud exer-
gait sa juridiction sur l’île en effectuant des patrouilles militaires dans le
chenal sud. Elle fait en outre état d’un certain nombre de cartes officielles
du Caprivi situant Pile sur son territoire depuis le début du siècle, ainsi
que de l’assentiment des autorités britanniques.

95. Bien qu’il considère la doctrine de la prescription comme inappli-
cable en l’espèce pour les raisons mentionnées ci-dessus, le Botswana juge
acceptables les conditions nécessaires à l’acquisition d’un titre par pres-
cription telles qu’elles ont été énoncées par la Namibie; il soutient cepen-
dant que la Namibie et ses prédécesseurs ne les ont pas remplies. Le
Botswana affirme en substance qu'il «n'existe aucun élément de preuve
digne de foi établissant que la Namibie ou ses prédécesseurs ont exercé
une autorité étatique sur l’île» et que, même si la preuve d’une possession
paisible, publique et continue de l’île par des populations du Caprivi
avait été rapportée, cette possession n’aurait pu s’exercer à titre de sou-
verain.

Le Botswana ne conteste pas, en effet, que des habitants du Caprivi se
soient servis de l’île de Kasikili/Sedudu à certains moments à des fins
agricoles; mais il précise qu'il en allait de même des populations qui

63
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1105

vivaient de l’autre côté du Chobe, au Bechuanaland et réfute qu'il y ait
jamais eu un village ou un établissement permanent sur l’île. Le Botswana
fait valoir qu’en tout état de cause «[Îles actes de personnes privées ne
peuvent donner naissance à un titre que s’ils sont ultérieurement ratifiés
par Etat»; que la preuve n’a pas été rapportée que les chefs masubia
avaient le pouvoir de se livrer à des activités susceptibles de donner nais-
sance à un titre au profit de l’Allemagne ou de ses successeurs; et qu’il
n'existe pas non plus de preuve d’une «conviction sincère» de l’Allema-
gne et de ses successeurs quant à l'existence d’un titre.

Quant aux activités de patrouille menées par l'Afrique du Sud, le
Botswana affirme qu'il s'agissait tout au plus d’opérations antiguérilla
qui ne peuvent être considérées comme un exercice de juridiction; selon
lui, Pincident d'octobre 1984 ne saurait constituer un indice d’une posses-
sion paisible aux fins de la prescription. Enfin, le Botswana dénie toute
valeur aux éléments de preuve cartographiques en l'espèce; il soutient que
ceux-ci sont contradictoires et prêtent à confusion, et que les autorités du
Bechuanaland et du Botswana n’ont jamais reconnu les cartes plaçant la
frontière dans le chenal sud ou acquiescé à celles-ci.

96. Les Parties conviennent entre elles que la prescription acquisitive
est reconnue en droit international, et elles conviennent de surcroît des
conditions auxquelles un titre territorial peut être acquis par prescription,
mais elles s'opposent sur le point de savoir si ces conditions sont réunies
dans le cas d'espèce. Leur désaccord a essentiellement trait aux consé-
quences juridiques qui peuvent être tirées de la présence sur l’île de Kasi-
kili/Sedudu des Masubia du Caprivi oriental. En effet, alors que la Nami-
bie se fonde essentiellement sur cette présence, considérée à la lumière de
la notion d’«administration indirecte», pour prétendre que ses prédéces-
seurs ont exercé sur l'île une autorité étatique constitutive d’un titre, le
Botswana y voit une simple activité «privée» dénuée de toute pertinence
au regard du droit international.

97. Aux fins de la présente espèce, la Cour n’a pas à s’attarder sur le
statut de la prescription acquisitive en droit international ou sur les
conditions d’acquisition d’un titre territorial par prescription. En effet,
elle considère, pour les motifs exposés ci-après, que les conditions énon-
cées par la Namibie elle-même ne sont pas remplies et que l’argumenta-
tion namibienne relative à la prescription acquisitive ne peut en consé-
quence être retenue.

98. La Cour a déja eu l’occasion de s’intéresser à la présence des
Masubia sur l’île de Kasikili/Sedudu lorsqu'elle a examiné la conduite
ultérieure des parties au traité de 1890 (voir ci-dessus paragraphes 71 et
suivants).

Il résulte de cet examen que, même si des liens d’allégeance ont pu exis-
ter entre les Masubia et les autorités du Caprivi, il n’est pas établi que les
membres de cette tribu occupaient l’île «à titre de souverain», c’est-à-dire
y exerçaient des attributs de la puissance publique au nom de ces autori-
tés. Au contraire, il ressort du dossier de l’affaire que les Masubia utili-
saient l’île de façon intermittente, au gré des saisons et selon leurs

64
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1106

besoins, à des fins exclusivement agricoles; cette utilisation, antérieure à
l'établissement de toute administration coloniale dans la bande de Caprivi,
semble s'être ensuite poursuivie sans être liée à des prétentions territo-
riales de la Puissance administrant le Caprivi. Certes lorsque, en 1947-
1948, la question de la frontière dans la région s’est posée pour la première
fois entre les autorités locales du protectorat du Bechuanaland et celles
de l’Afrique du Sud, et qu’on a estimé que le «chenal principal» du Chobe
autour de l’île était le chenal nord, les autorités sud-africaines se sont pré-
values de la présence des Masubia sur l’île pour prétendre qu'elles
possédaient un titre fondé sur la prescription. Toutefois, dès ce moment,
les autorités du Bechuanaland ont considéré que la frontière se situait
dans le chenal nord et que l’île faisait partie du protectorat; après
quelques hésitations, elles ont refusé de satisfaire les prétentions sud-afri-
caines sur l’île, tout en reconnaissant la nécessité de protéger les intérêts
des tribus du Caprivi. La Cour en infère d’une part que, pour le Bechua-
naland, les activités des Masubia sur l’île étaient une question indépen-
dante de celle du titre sur celle-ci, et d’autre part que, lorsque l’Afrique
du Sud a officiellement revendiqué ce titre, le Bechuanaland n’a pas
accepté cette revendication, ce qui excluait un acquiescement de sa part.

99. De Pavis de la Cour, la Namibie n’a pas prouvé avec le degré de
précision et de certitude nécessaire que des actes d'autorité étatique sus-
ceptibles de fonder autrement l’acquisition d’un titre par prescription
selon les conditions qu’elle a énoncées auraient été accomplis par ses pré-
décesseurs ou par elle-même sur l’île de Kasikili/Sedudu. La Cour a déjà
constaté ci-dessus qu’elle ne pouvait tirer des conclusions des éléments de
preuve cartographiques produits en l’espéce (voir paragraphe 87). Elle
estime qu’elle ne peut davantage tirer des conclusions de l’incident ayant
mis aux prises, en octobre 1984, des forces de défense botswanaises et
sud-africaines dans le chenal situé au sud de l’île.

x * x

100. Au terme de son interprétation du paragraphe 2 de l’article III du
traité de 1890, la Cour est parvenue à la conclusion que la frontière entre
le Botswana et la Namibie autour de l’île de Kasikili/Sedudu suit la ligne
des sondages les plus profonds dans le chenal nord du Chobe.

101. La Cour n’ayant pas retenu l’argumentation namibienne relative
à la prescription, il s'ensuit pour ce motif aussi que l’île de Kasikili/
Sedudu fait partie du territoire du Botswana.

102. La Cour note toutefois que le communiqué de Kasane du 24 mai
1992 prend acte du fait que les présidents de la Namibie et du Botswana
sont convenus et ont décidé que:

«c} l'interaction sociale existante entre la population namibienne et
celle du Botswana devait se poursuivre;
d) les activités économiques comme la pêche devaient continuer,
étant entendu qu'aucun filet de pêche ne devait être tendu en
travers du fleuve;

65
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1107

e) la navigation devait rester sans entrave et, entre autres, les tou-
ristes devaient pouvoir se déplacer librement».

Elle note en outre que pour expliquer l'accord qui précède, et en applica-
tion de ce dernier, le Botswana a déclaré à l'audience ce qui suit:

«Le Botswana a pour politique d'autoriser la liberté de naviga-
tion, y compris le libre passage des embarcations touristiques, même
dans le chenal sud. Cette politique s'applique également aux embar-
cations appartenant à des agences de tourisme namibiennes. La seule
condition à remplir est que tous les bateaux touristiques doivent être
immatriculés. Cette condition a pour seul but de prévenir le danger
de pollution du Chobe. L'expérience a montré que certaines agences
de tourisme ont tendance à faire passer leurs bateaux par les eaux de
Okavango, infestées d’algues, avant de poursuivre jusqu'au Chobe,
sans demander un permis pour traverser les zones en question. C’est
le département des ressources en eau, et non pas les forces de défense
botswanaises, qui est chargé d’appliquer la politique de lutte contre
la pollution des eaux fluviales.

La politique botswanaise de liberté de navigation, y compris le
libre passage des bateaux touristiques, a été énoncée à l'alinéa e)
du communiqué de Kasane... Depuis que le communiqué de
Kasane a fait l’objet d’un accord en mai 1992, le Gouvernement de
la Namibie ne s’est jamais plaint de ce que le Botswana avait violé
le paragraphe e) de ce communiqué, qui garantit la liberté de navi-
gation.»

Par la suite, le Botswana a ajouté que:

«Ilje Botswana souhaite aussi redire que les bateaux de touristes en
provenance de la Namibie sont libres de naviguer sur le chenal sud.
La seule exigence est que tous ces bateaux soient immatriculés afin
de lutter contre les herbes aquatiques nocives ... cette exigence
s'appuie sur une loi, à savoir le Laws of Botswana Aquatic Weeds
(Control) Act (loi botswanaise sur la lutte contre les herbes aqua-
tiques), qui est entrée en vigueur en décembre 1971. Les disposi-
tions de cette loi ont été discutées par la suite avec le département
des ressources en eau et acceptées par lui. Depuis lors, les exploitants
namibiens de bateaux de touristes ont fait immatriculer jusqu’à
cinquante-trois bateaux pour naviguer dans les eaux botswanaises
du Chobe. Ces cinquante-trois bateaux namibiens ont l’autorisation
de naviguer dans le chenal sud, comme tout autre bateau pour
lequel un permis a été obtenu.»

103. A la lumière des dispositions précitées du communiqué de Kasane,
et en particulier de son alinéa e), ainsi que de l’interprétation qui a été
donnée de cet alinéa devant elle en l'espèce, la Cour, qui en vertu du com-
promis est habilitée à déterminer le statut juridique de l’île de Kasikili/
Sedudu, conclut que les Parties se sont mutuellement garanti la liberté de
navigation, sur les chenaux autour de l’île de Kasikili/Sedudu, pour les

66
ÎLE DE KASIKILWSEDUDU (ARRÊT) 1108

bateaux de leurs ressortissants battant pavillon national. Il en résulte que,
dans le chenal sud autour de l’île de Kasikili/Sedudu, les ressortissants de
la Namibie et les bateaux battant son pavilion sont en droit de bénéficier
et bénéficieront du traitement accordé par le Botswana à ses propres res-
sortissants et aux bateaux battant son propre pavillon. Les ressortissants
des deux Etats et les bateaux battant pavillon du Botswana ou de la
Namibie seront soumis aux mêmes conditions en ce qui concerne la navi-
gation et la protection de l’environnement. Dans le chenal nord, chaque
Partie accordera également aux ressortissants et aux bateaux battant
pavillon de l’autre Partie, sur un pied d'égalité, le régime de traitement
national.

104. Par ces motifs,
La Cour,

1) Par onze voix contre quatre,

Dit que la frontière entre la République du Botswana et la République
de Namibie suit la ligne des sondages les plus profonds dans le chenal
nord du fleuve Chobe autour de l’île de Kasikili/Sedudu;

pour: M. Schwebel, président; MM. Oda, Bedjaoui, Guillaume, Ranjeva,
Herczegh, Shi, Koroma, Vereshchetin, M™ Higgins, M. Kooijmans, juges ;

CONTRE: M. Weeramantry, vice-président; MM. Fleischhauer, Parra-
Aranguren, Rezek, juges ;

2) Par onze voix contre quatre,

Dit que Vile de Kasikili/Sedudu fait partie du territoire de la Répu-
blique du Botswana;

pour: M. Schwebel, président; MM. Oda, Bedjaoui, Guillaume, Ranjeva,
Herczegh, Shi, Koroma, Vereshchetin, M™ Higgins, M. Kooijmans, juges;

CONTRE: M. Weeramantry, vice-président; MM. Fleischhauer, Parra-
Aranguren, Rezek, juges;

3) A Punanimité,

Dit que, dans les deux chenaux autour de l’île de Kasikili/Sedudu, les
ressortissants et les bateaux battant pavillon de la République du
Botswana et de la République de Namibie doivent bénéficier, sur pied
d’égalité, du régime du traitement national.

Fait en anglais et en frangais, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le treize décembre mil neuf cent quatre-vingt-dix-neuf,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et

67
ÎLE DE KASIKILI/SEDUDU (ARRÊT) 1109

les autres seront transmis respectivement au Gouvernement de la Répu-
blique du Botswana et au Gouvernement de la République de Namibie.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
{ Signé) Eduardo VALENCIA-OSPINA.

MM. RANJEVA et Koroma, et M HIGGins, juges, joignent des décla-
rations à l’arrêt.

MM. Oba et KoouMANs, juges, joignent à l’arrêt les exposés de leur
opinion individuelle.

M. WEERAMANTRY, vice-président, et MM. FLEISCHHAUER, PARRA-
ARANGUREN et REZEK, juges, joignent à l’arrêt les exposés de leur opinion
dissidente.

( Paraphé) S.M.S.
(Paraphé) E.V.O.

68
